Exhibit 10.28
Confidential Materials omitted and separately with the
Securities and Exchange Commission. Asterisks denote omissions.
LICENSE AGREEMENT
     This License Agreement (the “Agreement”) is entered into as of the 4th day
of February 2009 (the “Execution Date”) by and between Idenix Pharmaceuticals,
Inc., a company organized under the laws of the State of Delaware with its
principal place of business at 60 Hampshire Street, Cambridge, Massachusetts
02139, USA (“Idenix”), and SmithKline Beecham Corporation, doing business as
GlaxoSmithKline, a company organized under the laws of the Commonwealth of
Pennsylvania, with its principal place of business at One Franklin Plaza,
Philadelphia, Pennsylvania 19101 USA (“GSK”).
INTRODUCTION
1. Idenix and GSK are each in the business of discovering, developing and
commercializing pharmaceutical products.
2. Idenix has developed the Licensed Compounds (as defined below) and possesses
certain intellectual property relating to such compounds.
3. GSK desires to exclusively license from Idenix such intellectual property for
the purpose of developing and commercializing the Products (as defined below),
and Idenix desires to grant such a license to GSK in accordance with the terms
and conditions of this Agreement.
     In consideration of the mutual covenants contained herein, and other good
and valuable consideration, the receipt of which is hereby acknowledged, GSK and
Idenix agree as follows:
1. DEFINITIONS
     When used in this Agreement, each of the following terms, whether used in
the singular or plural, shall have the meanings set forth in this Section 1.
     1.1 “Affiliate” means any Person who directly or indirectly controls or is
controlled by or is under common control with another Person, for as long as
such control exists. For purposes of this definition, “control” or “controlled”
means ownership, directly or through one or more Affiliates, of fifty percent
(50%) or more of the shares of stock entitled to vote for the election of
directors, in the case of a corporation, or fifty percent (50%) or more of the
equity interest in the case of any other type of legal entity, or status as a
general partner in any partnership. The Parties acknowledge that, in the case of
certain entities organized under the laws of certain countries, the maximum
percentage ownership permitted by law for a foreign investor may be less than
fifty percent (50%), and in such case such lower percentage shall be substituted
in the preceding sentence; provided, that such foreign investor has the power to
direct the management and policies of such entity. The Parties agree and
acknowledge that, for purposes of this Agreement, the only Affiliates of Idenix
are those Persons controlled by Idenix and, specifically, that for the purposes
of this Agreement, Novartis Pharma AG is not an Affiliate of Idenix.
     1.2 “AIDS” means acquired immune deficiency syndrome.

 



--------------------------------------------------------------------------------



 



     1.3 “ANDA” means an Abbreviated New Drug Application filed with the FDA or
similar foreign application or submission for Regulatory Approval.
     1.4 “Annual Net Sales” means the Net Sales of Products in the Territory
during a Calendar Year.
     1.5 “Business Day” means a day other than Saturday or Sunday on which the
banks in New York, New York are open for business.
     1.6 “Calendar Quarter” means a calendar quarter ending on the last day of
March, June, September or December.
     1.7 “Calendar Year” means a period of time commencing on January 1 and
ending on the following December 31.
     1.8 “CFR” means the United States Code of Federal Regulations.
     1.9 “cGMP” means all applicable standards relating to manufacturing
practices for fine chemicals, intermediates, bulk products or finished
pharmaceutical products. For purposes of this Agreement, cGMPs means (i) the
principles detailed in the U.S. Current Good Manufacturing Practices, 21 CFR
Parts 210 and 211, and The Rules Governing Medicinal Products in the European
Community, Volume IV Good Manufacturing Practice for Medicinal Products and
(ii) all other applicable principles promulgated by any governmental body having
jurisdiction over the manufacture of the Initial Materials, in the form of laws,
regulations or guidance documents (including but not limited to advisory
opinions, compliance policy guides and guidelines), which guidance documents are
being implemented within the pharmaceutical manufacturing industry similar
products; in each case as in effect at the Effective Date.
     1.10 “Co-Labeling Right” means the non-exclusive right to label any HBV or
HCV product Controlled by Novartis Pharma AG or Idenix during the Term not
containing a Licensed Compound as an active ingredient, stating that such
product can be used or administered with a Product to treat patients coinfected
with HBV or HCV on the one hand and HIV on the other hand.
     1.11 “Co-Labeling Patent Rights” means (a) the following Idenix Patent
Rights listed in Exhibit A: [**], and (b) any patents that issue from the
foregoing and all continuations, continuations-in-part, divisions,
reexaminations, renewals, registrations reissues, supplementary protection
certificates and extensions of any of the foregoing Patent Rights, both foreign
and domestic, Controlled by Idenix during the Term.
     1.12 “Combination Product” means a Product that consists of (a) one or more
Licensed Compounds and (b) another active compound(s) that is not a Licensed
Compound. “Sole Compound Product” means a Product containing no compounds other
than Licensed Compounds. “Double Combination Product” means a Combination
Product containing exactly one other compound other than Licensed Compounds.
“Triple Combination Product” means a Combination Product containing two or more
other compounds other than Licensed Compounds.

2



--------------------------------------------------------------------------------



 



     1.13 “Commercially Reasonable Efforts” means with respect to the efforts to
be expended by a Party with respect to any objective, reasonable, diligent, good
faith efforts to accomplish such objective as such Party would normally use to
accomplish a similar objective under similar circumstances, it being understood
and agreed that with respect to the Exploitation of any Product, such efforts
shall be substantially equivalent to those efforts and resources commonly used
by such a Party for a product owned by it or to which it has rights, which
product is at a similar stage in its development or product life and is of
similar market potential taking into account efficacy, safety, approved
labeling, the competitiveness of alternative products in the marketplace, the
patent and other proprietary position of the product, the likelihood of
regulatory approval given the regulatory structure involved, the profitability
of the product, alternative products and other relevant factors. Commercially
Reasonable Efforts shall be determined on a country-by-country and
Product-by-Product basis, and it is anticipated that the level of effort will
change over time, reflecting changes in the status of the Product and the
country involved.
     1.14 “Confidential Information” means, with respect to a Party or its
Affiliates disclosing Information (the “Disclosing Party”), Information,
regardless of the form in which that Information is constituted, which is
treated by the Disclosing Party as confidential and relates either directly or
indirectly to the business of such Disclosing Party. The Idenix Know-How is
Confidential Information of Idenix. All “Evaluation Materials” (as defined in
the June 2008 CDA) disclosed by or on behalf of Idenix under the June 2008 CDA
shall be deemed “Confidential Information” of Idenix hereunder and shall be
subject to the terms and conditions of this Agreement. All “Confidential
Information” (as defined in the February 2008 CDA) disclosed by or on behalf of
a Party under the February 2008 CDA shall be deemed “Confidential Information”
of the relevant Party hereunder and shall be subject to the terms and conditions
of this Agreement. All proprietary information disclosed by or on behalf of a
Party under the MTA shall be deemed “Confidential Information” of the relevant
Party hereunder and shall be subject to the terms and conditions of this
Agreement.
     Confidential Information of the Disclosing Party excludes any information
that the other Party or its Affiliates (the “Receiving Party”) can establish by
written records:
          (a) was known by the Receiving Party prior to the receipt from the
Disclosing Party;
          (b) was disclosed to the Receiving Party by a Third Party having the
right to do so;
          (c) was, or subsequently became, publicly known through no fault of
the Receiving Party, its Affiliates or any of the officers, directors, employees
or agents of the Receiving Party or its Affiliates; or
          (d) was concurrently or subsequently developed by personnel of the
Receiving Party without having had access to the Disclosing Party’s Confidential
Information.

3



--------------------------------------------------------------------------------



 



     1.15 “Control” or “Controlled” means, with respect to any item of Know-How
or any Intellectual Property Right, the possession of the right (whether by
ownership, license or otherwise (other than pursuant to a license granted under
this Agreement)), to assign, or grant a license, sublicense or other right to or
under, such Know-How or Intellectual Property Right as provided for herein
without violating the terms of any agreement or other arrangement with any Third
Party.
     1.16 “Cover”, “Covered” or “Covering” means, (a) with respect to a patent,
that, in the absence of a license granted to a Person under a Valid Claim
included in such patent, the practice by such Person of an invention claimed in
such patent would infringe such Valid Claim, or (b) with respect to a patent
application, that, in the absence of a license granted to a Person under a Valid
Claim included in such patent application, the practice by such Person of an
invention claimed in such patent application would infringe such Valid Claim if
such patent application were to issue as a patent.
     1.17 “Develop”, “Developing”, or “Development” means research, pre-clinical
and clinical development.
     1.18 “DOJ” means the United States Department of Justice.
     1.19 “Effective Date” means two (2) Business Days immediately following the
HSR Clearance Date as provided in Section 14.1 below.
     1.20 “EMEA” means the European Medicines Agency or any successor agency
thereof.
     1.21 “Exploit” and, with correlative meaning, “Exploitation” means to
Develop, use, make, have made, market, offer to sell, sell, distribute, import
or otherwise exploit.
     1.22 “FDA” means the United States Food and Drug Administration or any
successor agency thereto.
     1.23 “Field” means treatment or prophylaxis of any human diseases or
conditions.
     1.24 “First Commercial Sale” means, with respect to a Product and a country
in the Territory, the first sale for use or consumption of such Product in such
country by GSK, its Affiliate or Sublicensee, after the granting of Regulatory
Approval in the Field for such Product by the relevant Regulatory Authorities.
     1.25 “FTC” means the United States Federal Trade Commission.
     1.26 “Fully Allocated Cost of Goods” means, with respect to a unit of a
Product, whether such unit is in vial, tablet or other form, the standard fully
allocated cost of manufacturing and supplying such unit of such Product, which
will be calculated consistently with other products and in accordance with
international financial reporting standards, consistently applied.

4



--------------------------------------------------------------------------------



 



     1.27 “Generic Competition” means, with respect to a Product in a country in
the Territory, that one or more Generic Products of such Product are available
in such country and that the unit sales of such Generic Products in such country
exceed [**] percent ([**]%) of the total unit sales of such Product and such
Generic Products in such country in a Calendar Quarter as determined by
reference to applicable sales data obtained from IMS Health, Verispan or from
such other source for such sales data as may be agreed upon by the Parties
(provided, that such other source, if any, shall be generally recognized as a
reliable source for pharmaceutical sales data among major pharmaceutical
companies).
     1.28 “Generic Product” means, with respect to a Product in a country in the
Territory, a pharmaceutical product sold by a Third Party not authorized by or
on behalf of GSK, its Affiliates or Sublicensees that is a “pharmaceutical
equivalent” with a therapeutic equivalence code of “A” with respect to such
Product (as such term is used in the Approved Drug Products with Therapeutic
Equivalence Evaluations (a.k.a. the Orange Book) published by the FDA Center for
Drug Evaluation and Research or any successor publication) and is approved
through the ANDA process and is substitutable for such Product without a
physician’s consent or additional prescription, or similar foreign equivalent.
     1.29 “GSK Invention” means any Invention made solely by one or more
employees, officers, directors, consultants or contractors of GSK.
     1.30 “HBV” means hepatitis B virus.
     1.31 “HCV” means hepatitis C virus.
     1.32 “HIV” means human immunodeficiency virus.
     1.33 “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (15 U.S.C. §18a), and the rules and regulations promulgated
thereunder.
     1.34 “HSR Clearance Date” means the earlier of (a) the date on which the
FTC or DOJ shall notify the Parties of early termination of the waiting period
under the HSR Act, or (b) the date on which the applicable waiting period under
the HSR Act expires; provided, however, that if the FTC or DOJ shall commence
any investigation by means of a second request or otherwise, HSR Clearance Date
means the date on which any investigation opened by the FTC or DOJ shall have
been terminated, without action to prevent the Parties from implementing the
transactions contemplated by this Agreement with respect to the United States.
     1.35 “Idenix Entities” shall have the meaning set forth in the Novartis
Waiver.
     1.36 “Idenix Indemnitees” means Idenix, its Affiliates, and the agents,
directors, officers and employees of Idenix and its Affiliates.
     1.37 “Idenix IP” means, collectively, Idenix Know-How and Idenix Patent
Rights.
     1.38 “Idenix Invention” means any Invention made solely by one or more
employees, officers, directors, consultants or contractors of Idenix.

5



--------------------------------------------------------------------------------



 



     1.39 “Idenix Know-How” means all Know-How in the Territory that is
Controlled by Idenix as of the Execution Date or during the Term, to the extent
that such Know-How relates to a Licensed Compound or a Product in the Field;
provided, however, that Idenix Know-How specifically excludes Joint Know-How.
     1.40 “Idenix Patent Rights” means any Patent Right in the Territory that is
Controlled by Idenix as of the Execution Date or during the Term and Covers a
Licensed Compound or a Product, or the Exploitation thereof, in the Field,
including the Patent Rights set forth in Exhibit A; provided, however, that
Idenix Patents Rights specifically exclude Joint Patent Rights.
     1.41 “IDX899” means
(2-Carbamoyl-5-chloro-1H-indol-3-yl)-[3-((E)-2-cyano-vinyl)-5-methyl-phenyl]-phosphinic
acid methyl ester, stereoisomers or salts thereof, including the compound having
the following structure:
     (CHEMICAL FORMULA) [b73455ipb7345501.gif] , and any prodrugs, active
metabolites, polymorphs, salts, hydrates, solvates, enantiomers and/or esters of
the compound.
     1.42 “IDX989” means
(2-Carbamoyl-5-chloro-4-fluoro-1H-indol-3-yl)-[3-((E)-2-cyano-vinyl)-5-methyl-phenyl]-phosphinic
acid methyl ester, strereoisomers or salts thereof, including the compound
having the following structure:
     (CHEMICAL FORMULA) [b73455ipb7345502.gif] , and any prodrugs, active
metabolites, polymorphs, salts, hydrates, solvates, enantiomers and/or esters of
the compound.

6



--------------------------------------------------------------------------------



 



     1.43 “IND” means an Investigational New Drug Application or similar foreign
application or submission for approval to conduct human clinical investigations.
     1.44 “Information” means all tangible and intangible (a) techniques,
technology, practices, trade secrets, inventions (whether patentable or not),
methods, knowledge, skill, experience, test data and results (including
pharmacological, toxicological and clinical test data and results), analytical
and quality control data, results or descriptions, software and algorithms and
(b) compositions of matter, cells, cell lines, assays, animal models and
physical, biological or chemical material; whether stored or transmitted in
oral, documentary, electronic or other form, including Regulatory Documentation.
     1.45 “Intellectual Property Rights” means Patent Rights, Know-How, trade
secret rights, copyrights, trademarks and other forms of proprietary or
industrial rights.
     1.46 “Joint IP” means, collectively, Joint Know-How and Joint Patent
Rights.
     1.47 “Joint Invention” means any Invention made jointly by one or more
employees, officers, directors, consultants or contractors of Idenix and one or
more employees, officers, directors, consultants or contractors of GSK.
     1.48 “Joint Know-How” means all Know-How in the Territory that is invented,
developed, conceived, reduced to practice or authored jointly by or on behalf of
Idenix or its Affiliates, on the one hand, and GSK or its Affiliates, on the
other hand, during the Term that relates to the Exploitation of Licensed
Compounds and Products.
     1.49 “Joint Patent Rights” means all Patent Rights throughout the world
claiming the Joint Inventions.
     1.50 “Know-How” means any proprietary Information.
     1.51 “Knowledge” or “Known” means, actual knowledge of the officers,
directors, and employees with day to day supervisory responsibility for the
relevant subject matter of the Party in question after reasonable inquiry of the
management personnel of such Party who are, in such Party’s judgment, best
situated to know about the subject.
     1.52 “La Colla Agreement” means that certain agreement dated December 3,
2008, by and between Idenix and Professor La Colla providing for certain
payments by Idenix to Professor La Colla based upon the sale of certain products
containing certain NNRTI compounds.
     1.53 “Law” means any law, statute, rule, regulation, ordinance or other
pronouncement having the effect of law, of any federal, national, multinational,
state, provincial, county, city or other political subdivision.
     1.54 “Licensed Compound” means any NNRTI compound claimed in (a) the Idenix
Patent Rights listed on Exhibit A, including those referenced as [**] and/or
(b) all continuations, divisions, reexaminations, renewals, registrations,
reissues and extensions of any of the foregoing Patent Rights, both foreign and
domestic, that are Controlled by Idenix during the

7



--------------------------------------------------------------------------------



 



Term, including IDX899 and IDX989 and all back-up compounds, follow-on
compounds, prodrugs and metabolites of such compounds, as well as their isomers,
salts, hydrates, solvates and polymorphs.
     1.55 “Major Market” means any one of the following: the United States of
America, the United Kingdom, France, Italy, Spain, Germany or Japan.
     1.56 “Measured COGS” means, with respect to a Calendar Quarter and a
Product, on a Product by Product basis, the Fully Allocated Cost of Goods for
all units of such Product (including all relevant Combination Products) sold
during such Calendar Quarter (other than any units of such Product sold in
countries where a royalty rate reduction is applied pursuant to
Section 5.3(a)(iii)).
     1.57 “Measured Net Sales” means, with respect to a Calendar Quarter and a
Product, on a Product by Product basis, the Net Sales for all units of such
Product (including Net Sales for all relevant Combination Products) sold during
such Calendar Quarter (other than any units of such Product sold in countries
where a royalty rate reduction is applied pursuant to Section 5.3(a)(iii)).
     1.58 “MHLW” means the Japanese Ministry of Health, Labor and Welfare, or a
successor agency thereto.
     1.59 “NDA” means a New Drug Application filed with the FDA or similar
foreign application or submission for Regulatory Approval, including a Marketing
Authorization Application (“MAA”) filed with the EMEA or any other EU Regulatory
Authority.
     1.60 “Net Sales” means the gross invoice price of a unit of Product sold by
GSK, its Affiliates or Sublicensees (each, a “Seller”) to any Third Party other
than a Sublicensee less the following items, to the extent included in the gross
invoiced sales price of such unit of Product or otherwise directly paid or
incurred by the Seller with respect to the sale of such unit of Product:
          (a) normal and customary trade and quantity discounts actually allowed
and properly taken with respect to sales of such Product;
          (b) amounts repaid or credited by reason of rejections, recalls,
returns, rebates and allowances;
          (c) chargebacks and other amounts paid on sale or dispensing of such
Product;
          (d) tariffs, duties, excise, sales value-added or other taxes (other
than taxes based on income);
          (e) discounts pursuant to patient discount programs and coupon
discounts; and

8



--------------------------------------------------------------------------------



 



          (f) the actual amount of any write offs for bad debt directly relating
to sales of such Product in the period; provided, that such amount shall not
exceed [**] percent ([**]%) of the aggregate amount invoiced with respect to
such Product in the relevant Calendar Quarter.
     There shall be no double-counting in determining the foregoing deductions
from gross amounts invoiced to calculate Net Sales. The Seller shall issue an
invoice in respect of all Products that are sold to Third Parties. The Seller
shall make all sales or transfers of Products to Third Parties on arm’s length
terms.
     In the case of any sale or other disposal of a Product between or among
GSK, its Affiliates and Sublicensees for resale, Net Sales shall be calculated
on the value invoiced on the first arm’s-length sale thereafter to a Third Party
other than a Sublicensee.
     Net Sales shall be determined in accordance with international financial
reporting standards, consistently applied.
     In the event that non-monetary consideration is received for any Product,
Net Sales shall be calculated based on the average price charged per unit for
such Product during the preceding royalty period, or in the absence of such
sales, the fair market value of the Product, as determined by the Parties in
good faith.
     All such discounts, allowances, credits, rebates and other deductions shall
be fairly and equitably allocated to the Product and other products or services
of GSK, and its Affiliates and Sublicensees, such that the Product does not bear
a disproportionate portion of such deductions.
     1.61 “Novartis” means Novartis Pharma AG and its Affiliates.
     1.62 “Novartis Protected Entities” shall have the meaning set forth in the
Novartis Waiver.
     1.63 “Novartis Waiver” means the written agreement between Idenix and
Novartis attached as Exhibit B.
     1.64 “NNRTI” means non-nucleoside reverse transcriptase inhibitor.
     1.65 “Party” means Idenix or GSK, “Parties” means Idenix and GSK.
     1.66 “Patent Rights” means (a) patent applications (including provisional
applications); (b) any patents issuing from such patent applications (including
certificates of invention); (c) all patents and patent applications based on,
corresponding to or claiming the priority date(s) of any of the foregoing;
(d) any substitutions, extensions (including supplemental protection
certificates), registrations, confirmations, reissues, divisionals,
continuations, continuations-in-part, re-examinations, renewals and foreign
counterparts thereof; and (e) all patents claiming overlapping priority
therefrom.

9



--------------------------------------------------------------------------------



 



     1.67 “Person” means any individual, corporation, limited or general
partnership, limited liability company, joint venture, trust, unincorporated
association, governmental body, authority, bureau or agency, or any other entity
or body.
     1.68 “Phase II Clinical Trial” means a human clinical trial in any country
in the Territory that would satisfy the requirements of 21 C.F.R. § 312.21(b) or
its foreign counterpart.
     1.69 “Phase III Clinical Trial” means a human clinical trial in any country
in the Territory that would satisfy the requirements of 21 C.F.R. § 312.21(c) or
its foreign counterpart.
     1.70 “Prior Confidentiality Agreements” means (a) the Confidential
Disclosure Agreement between the Parties, dated February 20, 2008, as amended on
April 11, 2008 (the “February 2008 CDA”), and (b) the Confidentiality Agreement
between the Parties, dated June 30, 2008 (the “June 2008 CDA”).
     1.71 “Product” means any pharmaceutical product containing one or more
Licensed Compound as an active pharmaceutical ingredient; provided, however,
that such product may not contain a compound that is not a Licensed Compound,
the Exploitation of which compound is Covered by Patent Rights or uses Know-How
owned or controlled by Idenix or its Affiliates that has not been licensed to
GSK hereunder. When the phrase “Product by Product” is used herein Products
(including Combination Products) that have the same: (i) indication, (ii) route
of administration and (iii) active ingredients will be considered to be the same
Product.
     1.72 “Professor La Colla” means Professor Paolo La Colla, Professor of
Microbiology at the University, an Italian citizen born on August 14, 1944 and
currently residing at Poggio Dei Pini, 5° Strada n° 11, Capoterra (CA) — Italy.
     1.73 “Regulatory Approval” means, with respect to a pharmaceutical product
in a country or regulatory jurisdiction, the act of a Regulatory Authority
necessary for the marketing and sale of such product in such country or
regulatory jurisdiction, including the approval of an NDA by the FDA.
     1.74 “Regulatory Authority” means any applicable government regulatory
authority involved in granting approvals for the marketing and/or pricing of a
pharmaceutical product in a country or regulatory jurisdiction, including the
FDA, the EMEA, the MHLW and foreign equivalents thereof.
     1.75 “Regulatory Documentation” means, with respect to a Product, all INDs,
Regulatory Approvals, pre-clinical and clinical data and information, regulatory
materials, drug dossiers, master files, and any other reports, records,
regulatory correspondence and other materials relating to the pre-clinical and
clinical development and Regulatory Approval of such Product, or required to
manufacture, distribute and sell such Product, including any safety database.
     1.76 “Royalty Term” means, with respect to a Product and country, the
period of time beginning with the First Commercial Sale of such Product in such
country and continuing until the later of: (a) the expiration of the last Valid
Claim of the Idenix Patent Rights and Joint Patent

10



--------------------------------------------------------------------------------



 



Rights which Cover the Exploitation of such Product in such country, or (b) ten
(10) years after First Commercial Sale of such Product in such country.
     1.77 “Stock Purchase Agreement” means that Stock Purchase Agreement in the
form of Exhibit C hereto, dated as of the Execution Date, between Idenix and
GSK.
     1.78 “Sublicensee” means a Third Party to whom GSK, its Affiliates or
another Sublicensee grants a license or sublicense under the Idenix IP or Joint
IP in accordance with the terms of this Agreement.
     1.79 “Successful Completion” of a particular milestone event has that
meaning described in Schedule 5.2(a).
     1.80 “Territory” means each country in the world.
     1.81 “Third Party” means any Person other than the Parties and their
Affiliates.
     1.82 “University” means the University of Cagliari or Universita’ Degli
Studi Di Cagliari, having a principal place of business at Cittadella
Universitaria, SS 554 KM 4.5, 09133 Monserrato, Cagliari, Italy.
     1.83 “University Agreements” means certain agreements by and between Idenix
and its predecessors in interest and certain of their Affiliates and the
University of Cagliari including: (a) the Co-operative Antiviral Research
Activity Agreement dated January 4, 1999, as amended April 10, 2002, May 8,
2003, June 30, 2004 and October 24, 2005 and (b) the License Agreement dated
December 14, 2000 as amended April 10, 2002, May 8, 2003, June 30, 2004 and
October 24, 2005.
     1.84 “University Amendment” means a written amendment agreement between
Idenix and the University of Cagliari amended for the purpose of permitting GSK,
in lieu of Idenix, to exercise certain rights under these arrangements in the
form attached as Exhibit D
     1.85 “U.S.C.” means the United States Code.
     1.86 “Valid Claim” means a claim of (a) any issued, unexpired patent that
has not been revoked or held unenforceable or invalid by a decision of a court
or governmental agency of competent jurisdiction from which no appeal can be
taken, or with respect to which an appeal is not taken within the time
(including any extensions) allowed for appeal, and that has not been disclaimed
or admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise, or (b) any patent application which has been pending for fewer than
[**] years from the earliest priority date for such application.
     1.87 Other Defined Terms. Each of the following definitions is set forth in
the section of this Agreement indicated below:

11



--------------------------------------------------------------------------------



 



      Definition   Section
1974 Convention
  14.7
 
   
AAI
  5.3(a)(iii)
 
   
Agreement
  Preamble
 
   
Auditor
  5.9
 
   
Bankruptcy Code
  14.4
 
   
Breaching Party
  12.2(b)
 
   
Challenge
  12.2(d)
 
   
Combination Product Net Sales
  5.3(b)(i)
 
   
Committee
  4.5(a)
 
   
Development Plan
  4.3
 
   
Disclosing Party
  1.14
 
   
Execution Date
  Preamble
 
   
Executive Officer
  14.8
 
   
February 2008 CDA
  1.70
 
   
GSK
  Preamble
 
   
GSK Indemnitees
  8.2
 
   
GSK IP
  12.3(a)(iii)
 
   
Hatch-Waxman Act
  6.6
 
   
Idenix
  Preamble
 
   
Initial Materials
  3.2(a)
 
   
Inventions
  6.1
 
   
IP Committee
  4.5(a)
 
   
JSC
  4.5(a)
 
   
June 2008 CDA
  1.70

12



--------------------------------------------------------------------------------



 



      Definition   Section
Losses
  8.1
 
   
MAA
  1.59
 
   
MTA
  3.2(a)
 
   
Non-Breaching Party
  12.2(b)
 
   
Paragraph IV Certification
  6.3(a)
 
   
Patent Term Extensions
  6.5(a)
 
   
Phase IIb Clinical Trial
  Schedule 5.2(a)
 
   
Product Trademarks
  2.2
 
   
Receiving Party
  1.14
 
   
Seller
  1.60
 
   
Severed Clause
  14.10
 
   
SPC
  6.5(a)
 
   
Specifications
  3.2
 
   
Term
  12.1

     1.88 Construction. In construing this Agreement, unless expressly specified
otherwise;
          (a) references to Sections, Schedules and Exhibits are to sections of,
and schedules and exhibits to, this Agreement;
          (b) use of either gender includes the other gender, and use of the
singular includes the plural and vice versa;
          (c) headings and titles are for convenience only and do not affect the
interpretation of this Agreement;
          (d) any list or examples following the word “including” shall be
interpreted without limitation to the generality of the preceding words; and
          (e) the language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against either Party.

13



--------------------------------------------------------------------------------



 



2. LICENSES AND ASSIGNMENTS
     2.1 License.
          (a) Grants. Subject to the terms and conditions of this Agreement,
Idenix hereby grants to GSK an exclusive, royalty-bearing, sublicenseable
(solely in accordance with Section 2.1(b)), non-transferable (except in
accordance with Section 14.2) license, under the Idenix IP and Idenix’s
interests in the Joint IP, to make, have made, use, sell, offer for sale and
import Licensed Compounds and Products in the Field in the Territory.
          (b) Sublicenses. GSK shall have the right to grant sublicenses under
the license granted in Section 2.1(a) to its Affiliates and Third Parties;
provided, that, GSK may only sublicense its rights under the license granted in
Section 2.1(a) to any Third Party with Idenix’s prior written consent, such
consent not to be unreasonably withheld, [**]; provided, however, that GSK may
use subcontractors in the drug development, non-clinical and clinical testing,
formulation, manufacturing and distribution of the Licensed Compounds and
Products without the prior written approval of Idenix. Any such sublicense shall
be in writing, shall be subject and subordinate to, and consistent with, the
terms and conditions of this Agreement, and shall provide that such Affiliates
and Sublicensees shall not further sublicense. Any sublicense shall not absolve
GSK of its obligations under this Agreement and GSK shall remain fully
responsible for performance of this Agreement. GSK shall notify Idenix in
writing of any sublicense granted pursuant to this Section 2.1(b) within [**]
after the execution thereof. GSK shall ensure that all its Affiliates and
Sublicensees comply with the relevant provisions of this Agreement. GSK shall be
primarily liable for any failure of any of its Affiliates or Sublicensees to
fail to comply with this Agreement and any such failure shall be deemed a
failure by GSK hereunder.
     2.2 Trademark. GSK, its Affiliates and Sublicensees shall select and own
the trademarks under which they will market Products in the Field in the
Territory (the “Product Trademarks”); provided, that no such trademark shall
contain the word “Idenix” or any variation thereof and no name for the Product
shall contain the words “Glaxo”, “Smith”, “Kline”, “Beecham”, “GSK” or any
combination or variation thereof.
     2.3 Exclusivity. During the Term, neither Idenix nor any of its Affiliates,
directly or indirectly, alone or with a Third Party, shall Exploit NNRTI
compounds or products for the diagnosis and therapeutic or prophylactic
treatment of HIV and/or AIDs or conditions caused by HIV and/or AIDs.
     2.4 Retained Rights. Except as expressly provided in Sections 2.1, 2.2, 2.3
and 6, all rights in and to the Idenix IP and Idenix’s interests in the Joint
IP, and any other Intellectual Property Rights of Idenix and its Affiliates, are
hereby retained by Idenix and its Affiliates. Except as expressly provided in
Sections 6 and 12.3, all rights in and to any Intellectual Property Rights of
GSK and its Affiliates are hereby retained by GSK and its Affiliates. GSK agrees
and acknowledges that (a) Novartis retains the non-exclusive right to exercise
the Co-Labeling Right under the Co-Labeling Patent Rights and (b) the licenses
and other rights granted to GSK with respect to the Co-Labeling Patent Rights
are subject to Section 3(c) of the Novartis Waiver and GSK shall, and shall
cause its Affiliates and Sublicensees, successors and assigns to, be bound by
and comply with such provision.

14



--------------------------------------------------------------------------------



 



3. TECHNOLOGY AND MATERIALS TRANSFER
     3.1 Technology Transfer to GSK. Within [**] of the Effective Date, Idenix
shall make available to GSK, in a mutually-agreed upon format, all material and
other mutually-agreed upon information regarding the Idenix Know-How, and for a
period of [**] after the Effective Date, Idenix shall make its relevant
scientific and technical personnel available to GSK to answer any questions,
consult or provide instruction as reasonably requested by GSK, and Idenix shall
use diligent efforts to obtain from its Third Party vendors such information as
may be reasonably requested by GSK, concerning the information delivered
pursuant to this Section 3.1. Idenix shall assign or transfer to GSK ownership
of all Regulatory Documentation filed or Controlled by Idenix prior to the
Effective Date.
     3.2 Materials Transfer to GSK.
          (a) Within [**] after the Effective Date, Idenix shall deliver to GSK
approximately [**] kg of the IDX899 compound as described in Schedule 3.2(a),
less the approximately [**] kg of the IDX899 compound delivered to GSK pursuant
to the Material Transfer Agreement between Idenix and GSK dated January 12,
2009, as amended (the “MTA”) (the “Initial Materials”). Prior to delivery of the
Initial Materials to GSK, Idenix shall have tested the Initial Materials in
accordance with the testing procedures described in the specifications attached
in Exhibit E (the “Specifications”), and shall provide GSK with the applicable
master batch record and a copy of the applicable deviation or other
investigatory report, if any. In connection with such delivery, Idenix shall
provide GSK with a certificate of analysis and certificate of compliance stating
that the Initial Materials were produced in compliance with cGMPs and the
Specifications, and conform to such Specifications as of the last date of
testing set forth on such certificate of analysis. GSK retains the right (but
not the obligation) to test the Products at GSK’s discretion, but generally
intends to accept or reject Products on the basis of the certificates described
in the preceding sentence. GSK shall be under no obligation to accept any
shipment of Product without the above-referenced certificates.
          (b) GSK retains the right to test the Initial Materials within [**] of
delivery, using the same tests as Idenix uses to test such compound (which tests
are set forth in the Specifications), at GSK’s discretion and expense. If any
Initial Materials are so found by GSK, in its reasonable determination based on
such test results, not to have been produced in compliance with cGMPs or the
Specifications, or not to conform to the Specifications, the Parties shall
investigate such non-conformity. If the Parties disagree as to whether Initial
Materials meet the Specifications or have been produced in compliance with cGMP,
Idenix’s most senior quality assurance officer and GSK’s designee for Quality
and Regulatory Compliance, North America, or such other persons as they may
designate in writing, shall confer to review samples and/or batch records, as
appropriate. If the disagreement is not resolved, then samples, batch records
and other data relating to the batch in dispute shall promptly be submitted for
testing and evaluation to an independent Third Party (including a testing
laboratory qualified to perform such testing using validated methods) approved
in writing by both Parties. The cost of the testing

15



--------------------------------------------------------------------------------



 



and evaluation by the Third Party shall be borne (x) by Idenix if the Initial
Materials in question are ultimately found to fail to meet the Specifications,
or if Idenix is found not to have complied with the Specifications or cGMPs or
(y) by GSK if the Initial Materials in question are ultimately found to meet the
Specifications and if Idenix is not found to have failed to comply with the
Specifications or cGMPs. Following the receipt of the report from such
independent Third Party, Idenix’s most senior quality assurance officer and
GSK’s Director of Contract Manufacturing, North America, or their respective
designated representatives, shall attempt to agree on the conformity or lack of
conformity of the rejected or held quantity. In the absence of any agreement,
GSK shall have the right, with reasonable evidence of a Nonconformity, to reject
any affected quantities of Products. If any Initial Materials were not produced
in compliance with cGMPs or the Specifications, or do not conform to the
Specifications, GSK shall have the right to reject and return such Initial
Materials to Idenix. For clarity, it is understood and agreed by the Parties
that in the event the Initial Materials do not meet the Specification or are
determined not to be in compliance with cGMPs or otherwise rejected by GSK,
under no circumstances shall such Initial Materials be used by GSK in human
clinical trials.
          (c) IDENIX’S LIABILITY IN RESPECT OF ANY SUCH REJECTION OF INITIAL
MATERIALS SHALL BE LIMITED TO THE REMEDY PROVIDED IN THIS SECTION 3.2. NOTHING
IN THIS SECTION 3.2 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS
OR OBLIGATIONS OF EITHER PARTY UNDER THIS AGREEMENT.
          (d) All Initial Materials will be delivered EXW (INCOTERMS 2000) from
Idenix to GSK. Title to and risk of loss with respect to any Initial Materials
shall pass from Idenix to GSK when the Initial Materials are delivered to a
common carrier selected by Idenix. If any Initial Materials are rejected by GSK
after delivery under this Agreement, and such Initial Materials are to be
returned to Idenix, then title to and risk of loss with respect to those
rejected Initial Materials shall pass from GSK to Idenix when such Initial
Materials are placed in the possession of the carrier for return to Idenix or
for shipment on behalf of Idenix to a destination designated by Idenix.
     3.3 Other Assistance. Except as provided in Sections 3.1, 3.2, 4.5 or
otherwise expressly provided in this Agreement, Idenix and its Affiliates shall
not have any obligation to transfer technology or provide other assistance to
GSK.
4. DEVELOPMENT AND COMMERCIALIZATION
     4.1 Responsibility. GSK shall be solely responsible for Developing,
manufacturing and commercializing the Licensed Compounds and Products in the
Field in the Territory during the Term, in compliance with the terms and
conditions of this Agreement.
     4.2 Compliance with Laws. GSK shall, and shall ensure that its Affiliates
and Sublicensees shall, comply with all applicable Laws in exercising their
rights and fulfilling their obligations under this Agreement, including all Laws
applicable to pharmacovigilance anywhere in the Territory where a Product is
Developed or commercialized in the Field.

16



--------------------------------------------------------------------------------



 



     4.3 Diligence.
          (a) GSK shall, and shall ensure that its Affiliates and Sublicensees,
use Commercially Reasonable Efforts to Develop and commercialize at least [**]
for HIV in each country in the Territory, including obtaining Regulatory
Approval of the Product, bringing the Product to market and marketing the
Product. In addition, GSK shall, and shall ensure that its Affiliates and
Sublicensees, use Commercially Reasonable Efforts to perform the Development
activities described in the development plan attached hereto as Exhibit F (the
“Development Plan”). Idenix may terminate this Agreement in its entirety if
prior to the filing of an NDA for IDX899, GSK halts Development of IDX899 for a
period of [**] consecutive months for any reason, not including any delays
requested or required by Regulatory Authorities or any review periods by any
Regulatory Authorities.
          (b) Idenix acknowledges and agrees that the drug development process
is a process of scientific discovery and as such is inherently unpredictable and
delays to development of Products may occur for reasons beyond GSK’s control as
the Products are developed, and that the drug development process is subject to
a high level of governmental regulation and the requirements of the regulatory
process of seeking drug approval may result in delays beyond GSK’s control and
that such delays or other similar delays, without evidence of some other lack of
Commercially Reasonable Efforts, are not a breach of this Section 4.3; provided,
however, that this Section 4.3(b) is not intended to modify or qualify GSK’s
obligations under Section 4.3(a).
          (c) GSK shall, and shall ensure that its Affiliates and Sublicensees
shall, use Commercially Reasonable Efforts to ensure that any Third Party
manufacturing contracts relating to the Products or any component (including any
active pharmaceutical ingredient) thereof to which GSK or any of its Affiliates
or Sublicenseses is a party are assignable to Idenix; provided, however at the
time of negotiation and execution of such contracts neither GSK nor Idenix will
be required to pay any cost or expense associated with the acquisition of such
assignment rights.
     4.4 Reporting. During the Term, GSK shall keep Idenix regularly informed in
reasonable detail regarding GSK’s worldwide Product Development and
commercialization activities as follows:
          (a) Prior to the First Commercial Sale of the first Product, such
information sharing shall occur primarily through JSC meetings. GSK shall
provide [**] written reports to Idenix in [**] of each Calendar Year summarizing
the status of the Development and commercialization efforts of GSK and its
Affiliates and Sublicensees with respect to Licensed Compounds and Products,
including significant Development (including clinical trial progress and
Regulatory Approval) and commercialization plans, activities and results with
respect to Products;
          (b) From and after the First Commercial Sale of the first Product, GSK
shall provide [**] written reports to Idenix in [**] of each year summarizing
the status of the Development and commercialization efforts of GSK and its
Affiliates and Sublicensees with

17



--------------------------------------------------------------------------------



 



respect to Licensed Compounds and Products, if any, including significant
Development (including clinical trial progress and Regulatory Approval) and
commercialization plans, activities and results, including sales trends,
competitive landscape and potential and actual Generic Competition information
with respect to Products; and
          (c) Throughout the Term, GSK shall notify Idenix promptly (either
through one of the means described in subparagraphs (a) through (b) above or by
written notice) of the occurrence of the following by each Product:
               (i) initiation of any Phase II Clinical Trial;
               (ii) initiation of any Phase IIb Clinical Trial;
               (iii) initiation of any Phase III Clinical Trial;
               (iv) NDA filing in any Major Market;
               (v) NDA approval in any Major Market; and
               (vi) First Commercial Sale in any Major Market or other European
Union country.
     4.5 Committees.
          (a) Structure. The Parties shall establish a Joint Steering Committee
(“JSC”) and an Intellectual Property Committee (the “IP Committee”; each of the
JSC and the IP Committee, a “Committee”). Each Committee shall consist of [**]
members, [**] representatives from each Party, each of whom shall have the
authority, experience and seniority sufficient to enable him or her to make
final decisions on behalf of the Party he or she represents, and each JSC member
will have the sufficient capacity and shall commit sufficient effort to manage
all aspects of the collaboration; provided, however, that the IP Committee shall
have less than [**] representatives from each Party if so agreed to by the
Parties. One member from among each Party’s JSC members who are members of such
Party’s executive management team will be selected as co-chair. Each Party may
each change its Committee representatives or designated co-chairs at any time by
giving written notice to the other Party.
          (b) JSC Responsibilities. The JSC’s overall responsibility shall be to
encourage and facilitate ongoing cooperation between the Parties with respect to
the activities contemplated by this Agreement and to perform the other
obligations specifically delegated to the JSC by this Agreement, subject to the
limitations set forth in this Section 4.5(b). The JSC shall also serve as the
principal means by which GSK keeps Idenix informed regarding GSK’s development
plans, efforts and results with respect to Products as required under this
Agreement.
               (i) Decisions of the JSC shall be made by unanimous vote, with
each Party’s representatives on the JSC collectively having one (1) vote. No
vote of the JSC may be taken unless at least [**] of each Party’s
representatives is present for the JSC vote.

18



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Parties agree to the following limitations
with respect to the authority of the JSC:
               (ii) The JSC’s role with respect to Products shall be solely
informational and advisory, and the JSC shall not have any decision-making
authority, or any power to direct GSK’s Development efforts or amend this
Agreement. If, GSK determines in good faith that material changes to the
Development Plan are advisable, GSK shall promptly inform Idenix thereof and, at
Idenix’s written request, the Parties shall promptly convene a JSC meeting to
discuss the nature of such changes and the rationale therefor. In addition, if
GSK determines, that a material delay in the performance of the Development Plan
is reasonably likely, GSK shall promptly inform Idenix thereof and, at Idenix’s
written request, the Parties shall promptly convene a JSC meeting to discuss the
cause(s) of such delay, the estimated duration of the delay and the possibility
of avoiding or mitigating such delay. Notwithstanding the foregoing GSK may not,
without the prior written consent of Idenix, not to be unreasonably withheld,
make a change to the Development Plan that would remove or significantly delay
any Development milestone provided in Section 5.2(a) below, not including any
delays caused by Regulatory Authorities. However, in the event of a fundamental
difference of opinion between the Parties regarding the Development path for
Products, Idenix or GSK shall have the right to refer such matter to the Chief
Executive Officer of Idenix and the SVP Medicines Development Center, Infectious
Diseases at GSK for further discussion for a period of [**] (unless extended by
mutual agreement of such officers). Such officers shall discuss such matter in
good faith and attempt to reach resolution. In the event the Parties still
cannot agree on a matter after such escalation to such officers, GSK shall have
the ultimate decision-making authority with respect to any such Development
matter subject to the limitations on such authority provided in Section 14.8(a).
For the avoidance of doubt, GSK shall have sole authority to manufacture the
Products.
          (c) IP Committee Responsibilities. During its existence, the IP
Committee shall be responsible for coordinating communication between the
Parties described in Section 6 and, to the extent that a Party is obligated to
communicate with the other Party pursuant to Section 6, such Party shall ensure
that such communication take place through the IP Committee. If there is a
reasonable need for urgency with respect to such communication (including
notices of Paragraph IV Certifications), either Party may convene a special
meeting of the IP Committee within three (3) Business Days. The Parties agree
that, as set forth in Section 6, one or the other Party may have the final
decision-making authority with respect to certain decisions set forth therein,
subject to the limitations on such authority provided in Section 14.8(a).
          (d) Committee Administration. Each Committee’s co-chairs shall be
responsible for calling meetings of such Committee and for leading the meetings.
Each Committee shall meet at least [**] during the Term, unless otherwise
mutually agreed. Unless otherwise agreed by the Parties, following each
Committee meeting, the co-chairs shall jointly prepare draft meeting minutes,
and shall submit such draft minutes to the Committee members within [**] of such
meeting to allow adequate review and comment. Minutes shall provide a
description of the topics discussed at the meeting, including copies of any
presentations and a list of any actions, decisions or determinations approved by
such Committee. Minutes of each Committee meeting shall be approved or
disapproved, and revised as necessary, at the next meeting and, following
approval, shall be signed by such Committee’s co-chairs. Final minutes of each
meeting shall be distributed to the members of such Committee by such
Committee’s co-chairs.

19



--------------------------------------------------------------------------------



 



          (e) Committee Meetings. The location of meetings of each Committee
shall alternate between Idenix’s principal place of business and GSK’s principal
place of business, or as otherwise agreed by the Parties. Each Committee may
also meet by means of a telephone conference call or videoconference. Each Party
shall use reasonable efforts to cause its representatives to attend such
meetings. If a representative of a Party is unable to attend a meeting, such
Party may designate an alternate to attend such meeting in place of the absent
representative. In addition, each Party may, at its discretion, invite
non-voting employees, and, with the consent of the other Party, consultants or
scientific advisors, to attend the meetings of any Committee. Either Party may
convene a special meeting of any Committee for the purpose of resolving
disputes.
          (f) Termination of Committees. Notwithstanding anything to the
contrary herein, no Committee (or any other committee which the Parties may
establish on which members of both Parties participate) shall remain in
existence after the tenth (10th) anniversary of the Effective Date, unless
otherwise agreed by the Parties. Notwithstanding the foregoing, Idenix may, at
any time, terminate the JSC.
5. PAYMENTS
     5.1 Initial Payments. In partial consideration for the rights and licenses
granted to GSK hereunder, (a) GSK shall pay to Idenix, by wire transfer to an
account designated by Idenix, a non-refundable, non-creditable license fee in
the amount of seventeen million U.S. Dollars (US $17,000,000) within thirty
(30) days of the Effective Date, (b) GSK and Idenix shall enter into the Stock
Purchase Agreement on the Execution Date.
     5.2 Milestone Payments.
          (a) Development Milestones. GSK shall pay to Idenix, by wire transfer
to an account designated by Idenix, the applicable non-refundable,
non-creditable milestone payment listed below within [**] after the first
achievement of each milestone event in the Territory by a Product in the Field:

      Milestone Event:   Milestone Payment:
(i) Successful Completion of development of the first formulation of a Licensed
Compound
  [**] U.S. Dollars (US $[**])
 
   
(ii) Successful Completion of development of the first fixed dose combination
formulation of a Licensed Compound
  [**] U.S. Dollars (US $[**])
 
   
(iii) Successful Completion of a segment II reproductive toxicity study
  [**] U.S. Dollars (US $[**])

20



--------------------------------------------------------------------------------



 



      Milestone Event:   Milestone Payment:
(iv) Successful Completion of a six (6) month rodent chronic toxicology study
  [**] U.S. Dollars (US $[**])
 
   
(v) Successful Completion of a chronic toxicology non-rodent study of at least
nine (9) months
  [**] U.S. Dollars (US $[**])
 
   
(vi) Successful Completion of a carcinogenicity program in at least one (1)
rodent species
  [**] U.S. Dollars (US $[**])
 
   
(vii) First patient dosed in first Phase II Clinical Trial studying chronic
dosing (24 — 48 weeks) in combination with other ARTs in HIV-infected patients
as defined in the Development Plan
  [**] U.S. Dollars (US $[**])
 
   
(viii) First patient dosed in Phase III Clinical Trial of a Product for HIV
  [**] U.S. Dollars (US $[**])
 
   
(ix) Acceptance for review by the FDA of an NDA for first Product for HIV
  [**] U.S. Dollars (US $[**])
 
   
(x) Acceptance for review by EMEA of an NDA for first Product for HIV
  [**] U.S. Dollars (US $[**])
 
   
(xi) Acceptance for review by MHLW of an NDA for first Product for HIV
  [**] U.S. Dollars (US $[**])
 
   
(xii) Receipt of Regulatory Approval from the FDA for first Product for HIV
  [**] U.S. Dollars (US $[**])
 
   
(xiii) First Commercial Sale of the first Product for HIV in the first of one
(1) of the following countries: [**].
  [**] U.S. Dollars (US $[**])
 
   
(xiv) Receipt of Regulatory Approval from the MHLW for first Product for HIV
  [**] U.S. Dollars (US $[**])

          (b) Sales Milestones. GSK shall pay to Idenix, by wire transfer to an
account designated by Idenix, the applicable non-refundable, non-creditable
milestone payment listed below within [**] after the first achievement of each
milestone event for all Products, in the aggregate. For purposes of clarity, the
Parties understand and agree that for purposes of Section 5.3(b) the Annual Net
Sales shall include the aggregate Net Sales of any/all Product(s), including all
Combination Product Net Sales (as defined in Section 5.3(b)(i) below).

21



--------------------------------------------------------------------------------



 



      Milestone Event:   Milestone Payment:
(i) Annual Net Sales greater than [**] U.S. Dollars (US $[**])
  [**] U.S. Dollars (US $[**])
 
   
(ii) Annual Net Sales greater than [**] U.S. Dollars (US $[**])
  [**] U.S. Dollars (US $[**])
 
   
(iii) Annual Net Sales greater than [**] U.S. Dollars (US $[**])
  [**] U.S. Dollars (US $[**])

          (c) Overlapping Milestones. Each of the milestone payments set forth
in Sections 5.2(a) and 5.2(b) shall be payable once. If a milestone event
described in a clause in Section 5.2(b) occurs before or concurrently with a
milestone event described in a preceding clause that has yet to be achieved, GSK
shall make the milestone payment corresponding the milestone event described in
such earlier clause in addition to the milestones payment corresponding to the
milestone event described in the later clause when the payment for the milestone
event described in such later clause is paid. If (A) the milestone event
described in Section 5.2(a)(vii) occurs prior to the milestone events described
in 5.2(a)(iii), 5.2(a)(iv) or 5.2(a)(v), (B) the milestone event described in
Section 5.2(a)(viii) occurs prior to the milestone events described in Section
5.2(a)(i), Section 5.2(a)(iii), 5.2(a)(iv), 5.2(a)(v) or 5.2(a)(vii), (C) a
milestone event described in Section 5.2(a) clauses (ix) through (xi) occurs
before or concurrently with a milestone event described in Section 5.2(a)
clauses (i) or Section 5.2(a) clauses (iii) through (viii), (D) the milestone
event described in Section 5.2(xii) occurs prior to the milestone event
described in Section 5.2(ix), (E) the milestone event described in Section
5.2(xiii) occurs prior to the milestone event described in Section 5.2(x), or
(F) the milestone event described in Section 5.2(xiv) occurs prior to the
milestone event described in Section 5.2(xi), GSK shall make the milestone
payment corresponding to the milestone event described in such earlier clause(s)
in addition to the payment corresponding with the milestone event described in
the later clause when the payment corresponding with the milestone event
described in such later clause is paid; provided, however, the mechanism for
payment of overlapping milestones provided in this Section 5.2(c) will not apply
to the milestone event and corresponding payment described in Section 5.2(a)(ii)
if the first Product to achieve the milestone events described in Section 5.2(a)
clauses (i) or Section 5.2(a) clauses (iii) through (xiv) is a mono-therapy
Product and the milestone event described in Section 5.2(a)(ii) is not achieved.
     5.3 Royalties.
          (a) Base Rate.
               (i) Subject to Sections 5.3(a)(ii), 5.3(a)(iii), 5.3(b), 5.3(c),
5.3(d) and 5.3(e), GSK shall pay to Idenix the following tiered royalties on
Annual Net Sales of Products in the Territory on a Product by Product basis:

22



--------------------------------------------------------------------------------



 



      Annual Net Sales Tiers:   Royalty Rate:
The portion of Annual Net Sales which is less than or equal to [**] U.S. Dollars
(US $[**])
  [**]%
 
   
The portion of Annual Net Sales which is greater than [**] U.S. Dollars (US
$[**]), but less than or equal to [**] U.S. Dollars (US $[**])
  [**]%
 
   
The portion of Annual Net Sales which is greater than [**] U.S. Dollars (US
$[**]), but less than or equal to [**] U.S. Dollars (US $[**])
  [**]%
 
   
The portion of Annual Net Sales which is greater than [**] U.S. Dollars (US
$[**])
  [**]%

For example, if the Calendar Year Net Sales of a Product are [**] U.S. Dollars
(US $[**]), then the royalty payable to Idenix would be [**], which is
calculated as follows: [**].
               (ii) Notwithstanding the foregoing, if, with respect to a
Calendar Quarter and a Product, on a Product by Product basis, the Measured COGS
of such Product, as a percentage of Measured Net Sales of such Product, is
greater than [**] percent ([**]%), then, solely with respect to such Calendar
Quarter and such Product, the royalty rate as provided in Section 5.3(a)(i) will
be decreased by [**] for every [**] by which such percentage exceeds [**]
percent ([**]%). GSK will calculate the Measured COGS, on a Product by Product
basis, for all units of each Product sold during each Calendar Quarter during
the Term.
               (iii) The royalty rates applied to Net Sales of the relevant
Product sold by GSK, its Affiliates or Sublicensees in UNAIDS Accelerating
Access Initiative (“AAI”) countries designated by the World Health Organization
as set forth in Schedule 5.3(a) hereto, as may be amended from time to time by
the World Health Organization, for use in the management, treatment, prevention
or diagnosis of HIV will be [**] percent ([**]%) of the rates provided in
Section 5.3(a)(i) above; provided, however, that sales in AAI countries shall be
aggregated with all other sales of the relevant Product to determine the Annual
Net Sales and, thereby, to determine the applicable royalty rate(s).
          (b) Calculation of Royalty Payments for Combination Products. If the
Product is sold as part of a Combination Product, the Net Sales of the Product,
for the purposes of determining royalty payments, shall be determined using the
following formula:
               (i) For any Product that is a Combination Product, the Net Sales
shall be multiplied by [**] (the product of which shall be deemed to be
“Combination Product Net Sales”), and then the Combination Product Net Sales
will be multiplied by the applicable royalty rate(s) set forth in
Section 5.3(a)(i)-(iii) during the applicable royalty reporting period, subject
to Sections 5.3(c), (d) and (e).
For purposes of the immediately preceding sentence:

23



--------------------------------------------------------------------------------



 



               [**]
     If sales of both the Sole Compound Product and the other active compounds
did not occur during the applicable royalty reporting period, then the most
recent Calendar Quarter in which sales of both occurred shall be used for
determining A and B.
     If such average sale price cannot be determined for both the Sole Compound
Product and all other active compounds included in the Combination Product, then
Net Sales shall be multiplied by [**], where:
     [**].
     In such event, GSK shall in good faith make a determination of the
respective fair market values of the Sole Compound Product and all other active
compounds included in the Combination Product, and shall notify Idenix of such
determination and provide Idenix with GSK’s basis for such determination. Idenix
may review such determination. If Idenix does not agree with such determination,
Idenix shall give written notice of its disagreement within [**] after receiving
the relevant royalty report pursuant to Section 5.4, and the provisions of
Section 14.8 shall apply.
               (ii) Notwithstanding the foregoing provisions of
Section 5.3(b)(i), royalty payments calculated pursuant to Section 5.3(b) for
any Combination Product shall equal the greater of (i) the royalty payment as
calculated pursuant to the foregoing provisions of Section 5.3(b) and (ii)
(A) with respect to a Double Combination Product, the royalty payment determined
by multiplying [**] percent ([**]%) of the Net Sales of such Combination Product
by the applicable royalty rate(s) set forth in Section 5.3(a) during the
applicable royalty reporting period (i.e., without reference to Section 5.3(b))
or (B) with respect to a Triple Combination Product, the royalty payment
determined by multiplying [**] percent ([**]%) of the Net Sales of such
Combination Product by the applicable royalty rate(s) set forth in
Section 5.3(a) during the applicable royalty reporting period (i.e., without
reference to Section 5.3(b)).
               (iii) [Intentionally Omitted]
               (iv) On a Product by Product basis, GSK shall pay to Idenix
royalties for Combination Products as set forth in Section 5.3(b) of this
Agreement; provided, however, that sales of Combination Products shall be [**].
For example, if, with respect to a Calendar Year, the Annual Net Sales for a
particular Product, on a Product by Product basis, total $[**], with Net Sales
of the relevant Sole Compound Product of $[**] and Net Sales of the relevant
Double Combination Product of $[**]. Since [**] of the Annual Net Sales are
attributable to the Sole Compound Product and [**] of the Annual Net Sales are
attributable to the Double Combination Product, then, assuming that the [**]
described in Schedule 5.3(b) applies to the Double Combination Product, the
royalties will = [**].
               (v) For the sake of clarity, for any Product that is not a
Combination Product, the Net Sales shall be multiplied by the applicable royalty
rate set forth in Section 5.3(a) during the applicable royalty reporting period,
subject to Sections 5.3(a)(ii), 5.3(a)(iii), 5.3(b), 5.3(c), 5.3 (d) and 5.3(e).

24



--------------------------------------------------------------------------------



 



          (c) Royalty Term. The royalty set forth in Section 5.3(a) or 5.3(b)
shall be payable during the Royalty Term for each Product in each country in the
Territory; provided, however, that, on a Product-by-Product and
country-by-country basis, after the expiration of the last Valid Claim of the
Idenix Patent Rights and Joint Patent Rights which Covers the Exploitation of
such Product in such country, the royalty rate with respect to Net Sales of such
Product in such country shall be reduced to fifty percent (50%) of the rate set
forth in Section 5.3(a)(i). Upon the expiration of the Royalty Term in a
country, GSK shall have a fully paid-up, non-exclusive, perpetual license to use
the Idenix IP to Exploit such Product in the Field in such country.
          (d) Royalty Stacking. If GSK reasonably determines in good faith that,
in order to commercialize a Product in a country in the Territory, it is
necessary to obtain a patent license from a Third Party (other than a
Sublicensee) in order to avoid infringing such Third Party’s patents (including
in connection with the settlement of a patent infringement claim), GSK shall be
entitled to deduct from the royalty payments it makes to Idenix with respect to
sales of such Product in such country during the applicable Calendar Quarter an
amount up to [**] percent ([**]%) of the amounts paid by GSK to such Third Party
with respect to such license for use with such Product in such country;
provided, that in no event shall a deduction under this Section 5.3(d) reduce
any royalty payment made by GSK pursuant to Section 5.3(a) or 5.3(b) (subject to
Section 5.3(c)) by more than [**] percent ([**]%). If, but for the proviso in
the preceding sentence, the deduction under this Section 5.3(d) would have
reduced a royalty payment made by GSK by more than [**] percent ([**]%), then
the amount of such deduction that exceeds [**] percent ([**]%) will be carried
over to subsequent royalty payments until the full amount that GSK would have
been entitled to deduct (absent the above limitation) is deducted. The
provisions of this Section 5.3(d) shall not apply in the instance where a patent
license from a Third Party is obtained by GSK for rights to the composition of
matter or method of treatment of an active or inactive ingredient in a Product
that is not a Licensed Compound.
          (e) Generic Competition. If there is Generic Competition with respect
to a Product in a country in the Territory for a Calendar Quarter, then the
royalty applicable to Net Sales of such Product for such Calendar Quarter shall
be reduced to [**] percent ([**]%) of the royalty otherwise applicable to such
Product in such country pursuant to Sections 5.3(a) or 5.3(b), subject to
Sections 5.3(c) and 5.3(d).
          (f) No Discounting in Exchange for In-Kind Consideration. GSK and its
Affiliates and Sublicensees shall not sell or distribute Products at a discount
(or without consideration) in return for (i) concessions or consideration
received in transactions involving products or services other than Products or
(ii) concessions from any government or governmental authority relating to
products or services other than Products.
          (g) Existing Third Party Agreements. After the Effective Date, Idenix
shall continue to be solely responsible for the costs of any agreement existing
on the Effective Date between Idenix or its Affiliates, on the one hand, and a
Third Party, on the other hand, pursuant to which Idenix has in-licensed any
Idenix IP, including the La Colla Agreement and the University Agreements.

25



--------------------------------------------------------------------------------



 



     5.4 Reports and Payments. GSK shall deliver to Idenix, within [**] after
the end of each Calendar Quarter, a report indicating estimated Net Sales on a
country-by-country basis and within [**] after the end of each Quarter, a
royalty report together with the required payments. The royalty report received
[**] after the end of each Calendar Quarter shall indicate [**], the calculation
of royalties with respect thereto, each determined in accordance with
international financial reporting standards, consistently applied. All payments
hereunder shall be payable in U.S. dollars. When conversion of payments from any
foreign currency is required, such conversion shall be calculated using the
average exchange rates as calculated and utilized by GSK’s group reporting
system and published accounts during the Calendar Quarter for which a payment is
due. All royalty payments shall be made in United States Dollars by wire
transfer to an account designated in advance by Idenix.
     5.5 Tax Withholding. Idenix will pay any and all taxes levied on account of
any payments made to it under this Agreement. If any taxes are paid or required
to be withheld by GSK for the benefit of Idenix, or an entity that Idenix may
assign this agreement to, on account of any royalties or other payments payable
to Idenix, or assignee of Idenix, under this Agreement, GSK will (a) deduct such
taxes from the amount of payment otherwise due to Idenix, or assignee of Idenix,
(b) timely pay the taxes to the proper taxing authority, and (c) provide a US
Form 1042S (Foreign Person’s U.S. Source Income Subject to Withholding) to
Idenix, or assignee of Idenix, by the end of March in the calendar year
following the calendar year of any withholding tax remittance. GSK agrees to use
reasonable efforts to assist Idenix in claiming exemption from such deductions
or withholdings under any applicable double taxation or similar agreement or
treaty.

26



--------------------------------------------------------------------------------



 



     5.6 Blocked Payments. Notwithstanding the provisions of Section 14.3, if at
any time legal restrictions in any country prevent prompt remittance of any
royalties or other consideration owed to Idenix by GSK, then GSK will pay Idenix
directly from another source of funds in order to remit the entire amount owed
to Idenix.
     5.7 Late Payments. Any payments that are not made on or before the due date
shall bear interest from the date due at a rate per annum equal to the annual
prime rate of interest quoted in the Money Rates section of The Wall Street
Journal, Eastern Edition, for the date on which payment was due until the date
on which payment is received, calculated daily on the basis of a 365-day year,
or similar reputable data source mutually agreed upon by the Parties in good
faith; provided, however, that in no event shall such rate exceed the maximum
legal annual interest rate. Interest shall be payable for the period from the
date on which such payment was due through the date on which payment is actually
made. The Parties agree this provision, unless otherwise provided, will not
apply to payments that are the result of a subsequent adjustment of an estimated
payment, including rebates, adjustments, returns or true-ups.
     5.8 Financial Records. GSK shall maintain all of its and its Affiliates’
and Sublicensees’ full, true and accurate books of accounts and other records
relating to the transactions and activities contemplated by this Agreement in
sufficient detail to verify compliance with the terms of this Agreement. GSK
shall maintain such records for at least three (3) years after the end of the
Calendar Year to which such records relate.
     5.9 Audit Right.
          (a) [**] during each Calendar Year, Idenix may retain an independent
certified public accountant reasonably acceptable to GSK (the “Auditor”) to
audit the records described in Sections 5.4, and 5.8, upon reasonable notice to
GSK, during regular business hours and under a reasonable obligation of
confidentiality to GSK. Idenix shall bear the costs of such audit, except as
provided below. The Auditor will execute a reasonable written confidentiality
agreement with GSK and will disclose to Idenix only such information as is
reasonably necessary to provide Idenix with information regarding any actual or
potential discrepancies between amounts reported and actually paid and amounts
payable under this Agreement. The Auditor will send a copy of the report to GSK
at the same time it is sent to Idenix, but the report shall be considered GSK’s
Confidential Information. The report sent to both Parties will include the
methodology and calculations used to determine the results. If the audit
demonstrates that the payments owed under this Agreement have been understated,
GSK shall pay the balance to Idenix, together with interest in accordance with
Section 5.7. Further, if the amount of the understatement is greater than five
percent (5%) of the amount owed to Idenix with respect to the audited period,
then GSK shall reimburse Idenix for the reasonable cost of the audit. All
payments owed by GSK under this Section 5.9 shall be made within [**] after the
results of the audit are delivered to the Parties. If such audit discloses an
overpayment by GSK, then GSK will deduct the amount of such overpayment from
amounts otherwise owed to Idenix under this Agreement. If, however, no
additional payments are due from GSK to Idenix within the next [**] under the
terms of this Agreement, then, upon request by GSK, Idenix will refund such
overpayment to GSK. Upon the expiration of [**] following the end of any
Calendar Year, the calculation of royalties payable with respect to such
calendar year will be binding and conclusive

27



--------------------------------------------------------------------------------



 



upon Idenix except with respect to any audit then underway, and except for fraud
or misrepresentation, GSK and its Affiliates will be released from any liability
or accountability with respect to royalties for such Calendar Year, except that
GSK shall remain liable for any then-unpaid amounts described in the reports
provided by GSK pursuant to Section 5.4 or determined by the Auditor, pursuant
to this Section 5.9, to have been due with respect to such Calendar Year.
          (b) To the extent Idenix has rights to audit and inspect its contract
manufacturers’ records and those portions of each facility used in the
manufacture, generation, storage, testing, treatment, holding, transportation,
distribution or other handling or receiving of the active pharmaceutical
ingredient, drug substance and drug product related to the Licensed Compound as
of the Effective Date, Idenix shall cooperate with GSK to enable GSK to perform
such audit or inspection.
     5.10 Invoices. All fees to be paid by GSK hereunder shall be payable in
accordance with the timeframes expressly specified therefor following GSK’s
receipt from Idenix of an original invoice for the applicable fee generated in
accordance with invoicing instructions reasonably provided by GSK and including
Idenix’s payee bank information and a contact name and number for issue
resolution. All fees and other charges set forth in this Agreement shall include
all applicable sales, use or other taxes, which, with respect to such taxes to
be paid by GSK, shall each be separately stated in the invoice. All invoices
shall be sent to the address designated below, unless otherwise specified in
writing by GSK.
GlaxoSmithKline
Corporate Treasury
200 N. 16th Street, FP2305
Philadelphia, PA 19102
Attn. U.S. Treasury
     5.11 Licensed Compounds or Products for Other Indications. In the event
GSK, its Affiliates or Sublicensees desires to Develop or commercialize a
Licensed Compound or commercialize a Product for an indication or therapeutic or
prophylactic treatment in addition to HIV, then, GSK, its Affiliates and
Sublicensees shall not start such Development or commercialization until GSK and
Idenix mutually agree on a separate schedule of payments for the achievement of
development and sales milestones and royalties. In the event GSK and Idenix are
not able to come to a mutual agreement, any such dispute shall be resolved
pursuant to Section 14.8(b).
     5.12 Development Milestones, Sales Milestones and Royalties for Licensed
Compounds Other Than IDX899. If GSK develops a Licensed Compound other than
IDX899, development milestones, sales milestones and royalties for such Licensed
Compound and the Product containing such Licensed Compound would be negotiated
by the Parties in good faith; provided, however, Development milestones, sales
milestones and royalties payable to Idenix for such Licensed Compounds shall be
determined relative to the amounts described above in Section 5.2 and 5.3 to
reflect the much earlier stage of development of the Licensed Compounds other
than IDX899 and the consequent cost and risk to be born solely by GSK during
subsequent

28



--------------------------------------------------------------------------------



 



development; and provided, further, development milestones for such Licensed
Compounds would begin with the milestone event described in Section 5.2(a)(viii)
above (initiation of Phase III Clinical Trials) and would be paid upon
achievement of the events described in clauses (viii) through (xiv).
6. INTELLECTUAL PROPERTY PROTECTION
     6.1 Ownership of Inventions. Inventorship of inventions conceived of and
reduced to practice during the Term of this Agreement (“Inventions”) shall be
determined in accordance with United States patent Laws. Idenix shall solely own
all Idenix Inventions, and GSK shall solely own all GSK Inventions. All Joint
Inventions shall be owned jointly by GSK and Idenix. Subject to Section 6.2
below, Idenix shall have the sole right to seek protection for and enforce the
Idenix Inventions at Idenix’s sole cost and expense that are not Idenix Patent
Rights. GSK shall have the sole right to seek protection for and enforce GSK
Inventions and Joint Inventions.
     6.2 Prosecution and Maintenance of Idenix Patent Rights and Joint Patent
Rights. GSK shall have the sole right to file, prosecute and maintain the Idenix
Patent Rights and Joint Patent Rights in the Territory, as follows:
          (a) Idenix shall, at GSK’s reasonable request, assist and cooperate in
the filing, prosecution and maintenance of the Idenix Patent Rights and Joint
Patent Rights;
          (b) GSK shall provide Idenix, sufficiently in advance for Idenix to
comment, with copies of all correspondence from patent authorities, summaries of
correspondence from patent counsel and draft copies of all patent applications
and other material submissions and correspondence (or summaries thereof) with
any patent counsel or patent authority that pertain to the Idenix Patent Rights
and Joint Patent Rights;
          (c) GSK shall give due consideration to Idenix’s comments, but GSK
shall have the final say in determining whether or not to incorporate such
comments; provided, however, that GSK shall not, without Idenix’s prior written
consent, not to be unreasonably withheld, abandon or narrow the scope of any
claim in the Co-Labeling Patent Rights that Covers the Co-Labeling Right;
          (d) GSK shall use Commercially Reasonable Efforts to maintain the
claims set forth in the Idenix Patent Rights in existence as of the Effective
Date; and
          (e) In the event GSK elects not to prosecute or maintain any Idenix
Patent Rights or Joint Patent Rights, Idenix shall have the right to do so at
Idenix’s sole expense and Idenix shall also then have the sole right to file,
prosecute and maintain such Idenix Patent Rights and Joint Patent Rights.
     6.3 Enforcement of Idenix Patent Rights and Joint Patent Rights.
          (a) Notice. Each Party shall, within [**], provide the other Party
with written notice reasonably detailing any known or alleged infringement by a
Third Party of the Idenix Patent Rights or Joint Patent Rights, including any
“patent certification” filed in the United

29



--------------------------------------------------------------------------------



 



States under 21 U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or similar provisions
in other jurisdictions (a “Paragraph IV Certification”), and of any declaratory
judgment, opposition, or similar action alleging the invalidity,
unenforceability or non-infringement of the Idenix Patent Rights or Joint Patent
Rights.
          (b) Infringement. With respect to any actual or suspected infringement
of Idenix Patent Rights or Joint Patent Rights by a Third Party in the Field:
               (i) GSK shall have the initial right to initiate a legal action
against such Third Party with respect to such infringement, at GSK’s expense.
Idenix shall join in such action as a party at GSK’s request and expense in the
event that an adverse party asserts, the court rules or other Laws provide, or
GSK determines in good faith, that a court would lack jurisdiction based on
Idenix’s absence as a party in such suit. Idenix may also at any time join in
such action and may be represented by counsel of its choice, at Idenix’s
expense; but in any event control of such action shall remain with GSK. At GSK’s
reasonable request Idenix shall provide reasonable assistance to GSK in
connection with such action, provided that GSK will reimburse Idenix for any
reasonable out-of-pocket costs associated with such cooperation. GSK shall,
through the IP Committee and otherwise upon Idenix’s reasonable request, keep
Idenix reasonably informed of the progress and status of such action. Any
recoveries resulting from such an action (by settlement or otherwise) shall be
applied as follows:
          (A) First, to reimburse each Party for all out-of-pocket costs in
connection with such proceeding (on a pro rata basis, based on each Party’s
respective out-of-pocket costs, to the extent the recovery was less than all
such costs); and
          (B) Second, [**] percent ([**]%) of any remainder shall be paid to
Idenix.
               (ii) If GSK does not commence and vigorously pursue a legal
action to enjoin such infringement within [**] of being notified or otherwise
becoming aware of such infringement (or such shorter period of time as necessary
to ensure that Idenix may reasonably protect the Idenix Patent Rights or Joint
Patent Rights), Idenix may, at its expense, commence the action. GSK shall join
in such action as a party at Idenix’s request and expense in the event that an
adverse party asserts, the court rules or other Laws provide, or Idenix
determines in good faith, that a court would lack jurisdiction based on GSK’s
absence as a party in such suit, but control of such action shall remain with
Idenix. At Idenix’s reasonable request, GSK shall provide reasonable assistance
to Idenix in connection with such action provided that Idenix will reimburse GSK
for any reasonable out-of-pocket costs associated with such cooperation. Any
recoveries resulting from such an action shall be retained by Idenix.
               (iii) Patent Rights Certifications and Infringement Suits.
Notwithstanding any provision herein to the contrary, the following provisions
of this Section 6.3(b) will apply for certifications claiming that any of the
Idenix Patent Rights are invalid, unenforceable or that no infringement will
arise from the manufacture, use or sale of a Third Party’s product (i.e., a
Paragraph IV Certification under 21 U.S.C. Section 355 and 21 C.F.R.

30



--------------------------------------------------------------------------------



 



Part 314). GSK will have the sole right, but not the obligation to bring suit
against the Third Party that filed the certification. If GSK decides to bring
suit, GSK will have sole control of all decisions regarding all aspects of such
litigation including settlement; provided that Idenix will have the right to
participate in such litigation and to share in recoveries from such litigation
in the same manner as set forth in Section 6.3(b)(i)(B) with respect to
infringement litigations brought by GSK thereunder. Idenix will execute such
legal papers necessary for the prosecution of such suit and cooperate with GSK
as may be reasonably requested by GSK.
          (c) No Admissions. Without the prior written consent of Idenix, not to
be unreasonably withheld, GSK shall not (i) enter into any settlement with
respect to the Co-Labeling Patent Rights (ii) enter into any settlement with
respect to the invalidity or unenforceability of, the Idenix Patent Rights or
Joint Patent Rights or (iii) admit to the invalidity or unenforceability of, the
Idenix Patent Rights or Joint Patent Rights.
     6.4 Claimed Infringement. If a Party becomes aware that the Exploitation of
Products in the Field in the Territory by GSK or its Affiliates infringes, or is
likely or is alleged to infringe, the Intellectual Property Rights of any Third
Party, such Party shall promptly notify the other Party, and GSK shall have the
sole right and responsibility to take any action it deems appropriate with
respect thereto; provided, however, that, to the extent that any action would
involve the enforcement or defense of the Idenix IP, Section 6.3 shall apply
with respect to such enforcement or defense.
     6.5 Patent Term Extensions.
          (a) GSK shall use reasonable efforts to obtain all available patent
term extensions, adjustments or restorations, or supplementary protection
certificates of Idenix Patent Rights and Joint Patent Rights (an “SPC”, and
together with patent term extensions, adjustments and restorations, collectively
“Patent Term Extensions”). Idenix shall cooperate with GSK in obtaining Patent
Term Extensions and GSK shall notify Idenix through the IP Committee, of the
Regulatory Approval of each Product for which Patent Term Extensions may be
obtained within [**] after receipt of such Regulatory Approval, and providing
the date of issuance and patent number for each such Idenix Patent Right and
Joint Patent Right.
          (b) GSK will select, which, if any, Idenix Patent Rights and Joint
Patent Rights are to be extended or restored with respect to each Product. In
the event that more than one Idenix Patent Right or Joint Patent Right is
eligible for Patent Term Extension based upon the regulatory review and
subsequent approval of a particular Product, GSK will select, which, if any,
Idenix Patent Right or Joint Patent Right is to be extended or restored, such
selection to be based solely on GSK’s reasonable determination regarding which
Patent Term Extension provides the best protection for the Product, taking into
account both duration and strength of patent coverage. GSK shall promptly notify
Idenix of any Idenix Patent Right or Joint Patent Right for which GSK seeks
Patent Term Extension and of any other Patent Controlled by GSK Covering such
Product for which GSK seeks extension or patent term restoration.
          (c) GSK shall file for all such extensions at GSK’s expense, and
Idenix shall execute such authorizations and other documents and take such other
actions as may be

31



--------------------------------------------------------------------------------



 



reasonably requested to obtain such Patent Term Extensions, including
designating GSK as its agent for such purpose. Any such extension of any Idenix
Patent Rights or Joint Patent Rights will be included within the definition of
Idenix Patent Rights or Joint Patent Rights, respectively.
     6.6 Patent Rights Listings and Regulatory Data Protection. To the extent
required or permitted by applicable Law, GSK shall in its reasonable
determination list with the applicable Regulatory Authorities during the Term,
applicable Idenix Patent Rights and Joint Patent Rights for any Product that is
the subject of a marketing application to secure statutory exclusivity rights,
including those available under the Hatch-Waxman Act. For purposes hereof,
“Hatch-Waxman Act” means the United States Drug Price Competition and Patent
Term Restoration Act of 1984 (Pub. Law 98-417) (or any successor thereto), and
any analogous laws in other countries, as in effect from time to time during the
Term. In connection with such listings, Idenix and GSK shall meet to evaluate
(which may include inspection of documentation in either Party’s possession
relating to potential listable Idenix Patent Rights and Joint Patent Rights) and
identify all potential applicable Idenix Patent Rights and Joint Patent Rights
for any Product that GSK intends or has begun to commercialize, and that has or
will become the subject of a marketing application submitted to FDA or
equivalent foreign Regulatory Authority; provided, however, that,
notwithstanding any provision herein to the contrary, GSK will retain final
decision-making authority as to the listing (or delisting) of all applicable
Idenix Patent Rights and Joint Patent Rights.
7. CONFIDENTIAL INFORMATION
     7.1 Non-Use and Non-Disclosure of Confidential Information. Each Receiving
Party agrees that all Confidential Information of the Disclosing Party (a) shall
not be used by the Receiving Party or its Affiliates except to perform its
obligations or exercise its rights under this Agreement, and (b) shall be
maintained in confidence by the Receiving Party and its Affiliates, and, except
as permitted by Sections 7.2, 7.3 and 7.4, shall not be disclosed by the
Receiving Party or its Affiliates to any Person without the prior written
consent of the Disclosing Party.
     7.2 Permitted Disclosures. The Receiving Party may provide the Disclosing
Party’s Confidential Information:
          (a) to the Receiving Party’s and its Affiliates’ employees,
consultants and advisors who have a need to know such Confidential Information
and are bound by an obligation to maintain the confidentiality of the Disclosing
Party’s Confidential Information to the same extent as if they were parties
hereto;
          (b) to Regulatory Authorities in order to seek or obtain Regulatory
Approval with respect to the Product as contemplated by this Agreement;
provided, that such disclosure may be made only to the extent reasonably
necessary to seek or obtain such approvals; and
          (c) if such disclosure is required by Law (including by rules or
regulations of any securities exchange or NASDAQ) or to defend or prosecute
litigation or arbitration; provided, that prior to such disclosure, to the
extent permitted by Law or such rules or regulations, the Receiving Party
promptly notifies the Disclosing Party of such requirement and the Receiving
Party furnishes only that portion of the Disclosing Party’s Confidential
Information that the Receiving Party is legally required to furnish.

32



--------------------------------------------------------------------------------



 



     7.3 Scientific Publications; Clinical Trial Registry.
          (a) GSK, its Affiliates and Sublicensees shall have the right to make
disclosures pertaining to Products in the Field in scientific journals or other
publications. GSK shall, and shall ensure that its Affiliates and Sublicensees
shall, with respect to any such publication to be published by or on behalf of
GSK, its Affiliates or Sublicensees, (i) provide Idenix with an advance copy of
such proposed publication, and Idenix shall then have sixty (60) days in which
to recommend any changes it reasonably believes are necessary to preserve its
Patent Rights or Know-How which is Confidential Information and (ii) provide
that any such publication shall give appropriate attribution for any work cited
in such publication that was performed by an employee of Idenix. If Idenix
informs GSK that such publication, in Idenix’s reasonable judgment, could be
expected to have a material adverse effect on any patentable invention owned by
or licensed, in whole or in part, to Idenix (other than pursuant to a license
granted under this Agreement), or on any Know-How which is Confidential
Information of Idenix, GSK shall, and shall ensure that its Affiliates and
Sublicensees shall, delay or prevent such publication as follows: (a) with
respect to a patentable invention, such publication shall be delayed
sufficiently long (not to exceed sixty (60) days) to permit the timely
preparation and filing of a patent application; and (b) with respect to Know-How
which is Confidential Information of Idenix, such Know-How shall be deleted from
the publication. In the case of conference abstracts and other rapid
communications such as press releases, the Parties will complete the review
process in ten (10) Business Days or less, provided that Section 7.3(b)(iii)
shall apply to such conference abstracts and other rapid communications.
          (b) GSK shall have the right to publish the protocols for and
summaries of results of, all clinical trials conducted by either Party regarding
the Licensed Compounds on the clinical trial registries maintained by GSK or its
Affiliates, provided, that, with respect to any such publication to be published
by or on behalf of GSK or its Affiliates, (i) any such publication shall give
appropriate attribution for any work cited in such publication that was
performed by an employee of Idenix or its Affiliates; (ii) GSK shall, and shall
ensure that its Affiliates shall, provide Idenix with an advance copy of such
proposed publication, and Idenix shall then have ten (10) Business Days in which
to recommend any changes it reasonably believes are necessary, including changes
necessary to preserve its Patent Rights or Know-How which is Confidential
Information; and (iii) if Idenix informs GSK that such publication, in Idenix’s
reasonable judgment, could be expected to have a material adverse effect on any
patentable invention owned by or licensed, in whole or in part, to Idenix (other
than pursuant to a license granted under this Agreement), or on any Know-How
which is Confidential Information of Idenix, GSK shall, and shall ensure that
its Affiliates shall, delay or prevent such publication as follows to the extent
permitted by applicable Law: (A) with respect to a patentable invention, such
publication shall be delayed sufficiently long (not to exceed sixty (60) days)
to permit the timely preparation and filing of a patent application; and
(B) with respect to Know-How which is Confidential Information of Idenix, such
Know-How shall be deleted from the publication.

33



--------------------------------------------------------------------------------



 



     7.4 Publicity. No Party shall have the right to make any public
announcements with respect to this Agreement, nor publicly disclose the terms of
this Agreement, without the prior written consent of the other Party, except as
follows:
          (a) Within four (4) Business Days following the Execution Date, the
Parties shall issue the press release attached hereto as Exhibit G;
          (b) Either Party may disclose the terms of this Agreement to its and
its Affiliates’ employees, consultants and advisors who have a need to know such
terms and are bound by an obligation to maintain the confidentiality of such
terms to the same extent as if they were parties hereto;
          (c) Each Party may disclose the terms of this Agreement to the extent
such disclosure is required by Law (including by rules or regulations of any
securities exchange or NASDAQ) or to defend or prosecute litigation or
arbitration; provided, that, prior to such disclosure, to the extent permitted
by Law or such rules or regulations, the disclosing Party promptly notifies the
other Party of such requirement and the disclosing Party furnishes only those
terms of this Agreement that the disclosing Party is legally required to
furnish;
          (d) Each Party may publicly file this Agreement with the United States
Securities and Exchange Commission or any other relevant securities commission
in any country and shall request, and use Commercially Reasonable Efforts to
obtain, confidential treatment with respect to the terms of this Agreement;
provided, that the redaction of such terms is permitted by the applicable rules
and regulations of the United States Securities and Exchange Commission or any
such securities commission;
          (e) Pursuant to an agreement or professional responsibility to
maintain confidentiality, either Party may discuss the terms of this Agreement
with, or provide a copy of this Agreement to, its independent public accountants
or its attorneys;
          (f) Idenix may disclose this Agreement to (i) the University,
(ii) Professor La Colla, (iii) Idenix’s then-current and potential licensees of
the Idenix IP and Joint IP outside the Field, and (iv) Idenix’s then-current and
potential lenders, investors and acquirers; provided, that such Persons are
bound to maintain the confidentiality of this Agreement to the same extent as if
they were parties hereto;
          (g) The contents of any public announcement, press release or similar
publicity which has been reviewed and approved by the reviewing Party can be
re-released by either Party in any form without a requirement for re-approval.
8. INDEMNIFICATION
     8.1 Indemnification by GSK. GSK agrees to defend the Idenix Indemnitees, at
GSK’s cost and expense, and will indemnify and hold harmless the Idenix
Indemnitees from and against any and all losses, costs, damages, fees or
expenses (“Losses”) relating to or in connection with a Third Party claim
arising out of (a) the Exploitation of the Licensed Compounds or Products by or
on behalf of GSK, its Affiliates or Sublicensees, including any

34



--------------------------------------------------------------------------------



 



claim of infringement, unauthorized use or misappropriation of any Third Party’s
Intellectual Property Right or any actual or alleged death, personal bodily
injury, damage to real or tangible personal property claimed to result, directly
or indirectly, from the manufacture, possession, use or consumption of, or
treatment with, such Licensed Compounds or Products; (b) any breach by GSK of
its representations, warranties or covenants made under this Agreement; or
(c) any negligent act or omission or willful misconduct of GSK, its Affiliates
or Sublicensees or any of their employees, contractors or agents, in performing
GSK’s obligations or exercising GSK’s rights under this Agreement; provided,
however, that the foregoing indemnity shall not apply to the extent that any
such Losses are attributable to (i) any breach by Idenix of its representations,
warranties or covenants made under this Agreement or (i) the negligence or
willful misconduct of the Idenix Indemnitees. In the event of any such claim
against any Idenix Indemnitee, Idenix shall promptly notify GSK in writing of
the claim and GSK shall manage and control, at its sole expense, the defense of
the claim and its settlement. The relevant Idenix Indemnitees shall cooperate
with GSK and may, at such Idenix Indemnitees’ option and expense, be represented
in any such action or proceeding. GSK shall not be liable for any settlements,
litigation costs or expenses incurred by any Idenix Indemnitees without GSK’s
written authorization. Without the prior written consent of Idenix, GSK shall
not enter into any settlement with respect to the Idenix Patent Rights.
     8.2 Indemnification by Idenix. Idenix agrees to defend GSK, its Affiliates,
and the agents, directors, officers and employees of GSK and its Affiliates
(collectively, the “GSK Indemnitees”), at Idenix’s cost and expense, and will
indemnify and hold harmless the GSK Indemnitees from and against any and all
Losses, relating to or in connection with a Third Party claim arising out of
(a) the Exploitation of the Licensed Compounds or Products by or on behalf of
Idenix, its Affiliates or Sublicensees (other than any Exploitation of the
Licensed Compounds or Products by or on behalf of GSK, its Affiliates or
Sublicensees), including any claim of infringement, unauthorized use or
misappropriation of any Third Party’s Intellectual Property Right or any actual
or alleged death, personal bodily injury or damage to real or tangible personal
property claimed to result, directly or indirectly, from the manufacture,
possession, use or consumption of, or treatment with, such Initial Materials or
its incorporation into clinical trial materials, Licensed Compound or Product,
(b) any breach by Idenix of its representations, warranties or covenants made
under this Agreement, or (c) any negligent act or omission or willful misconduct
of Idenix or its Affiliates, or any of their employees, contractors or agents,
in performing Idenix’s obligations or exercising Idenix’s rights under this
Agreement; provided, however, that the foregoing indemnity shall not apply to
the extent that any such Losses are attributable to any of the causes described
in clauses (a), (b), or (c) of Section 8.1. In the event of any such claim
against any GSK Indemnitee, GSK shall promptly notify Idenix in writing of the
claim and Idenix shall manage and control, at its sole expense, the defense of
the claim and its settlement. The relevant GSK Indemnitees shall cooperate with
Idenix and may, at such GSK Indemnitees’ option and expense, be represented in
any such action or proceeding. Idenix shall not be liable for any settlements,
litigation costs or expenses incurred by any GSK Indemnitees without Idenix’s
written authorization.
     8.3 Allocation. In the event a claim is based partially on an indemnified
claim and partially on a non-indemnified claim or based partially on a claim
indemnified by one Party and partially on a claim indemnified by the other
Party, any payments in connection with such claims are to be apportioned between
the Parties in accordance with the degree of cause attributable to each Party.

35



--------------------------------------------------------------------------------



 



9. INSURANCE
GSK shall obtain and maintain an insurance policy that includes coverage for
general liability and products liability claims in an amount and coverage
reasonably agreed upon by the Parties, but in no even less than amounts and
coverage typical for similarly situated global pharmaceutical companies. Idenix
shall have the right to request and to receive copies of the appropriate
certificates of insurance for the purpose of confirming the sufficiency and
currency of such coverage. GSK may satisfy its obligations under this Section 9
through self-insurance to the same extent. The foregoing coverage shall continue
during the Term and for a period of six (6) years thereafter.
10. WARRANTIES AND COVENANTS
     10.1 Mutual Warranties. As of the Effective Date, each Party warrants that:
          (a) it is a corporation duly organized and in good standing under the
Laws of the jurisdiction of its incorporation, and it has full power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as it is contemplated to
be conducted by this Agreement;
          (b) it has the full right, power and authority to enter into this
Agreement and to grant the rights and licenses granted by it under this
Agreement (subject to Idenix providing the Novartis Waiver and the University
Amendment);
          (c) there are no existing or, to its knowledge, threatened actions,
suits or claims pending with respect to the subject matter of this Agreement or
its right to enter into and perform its obligations under this Agreement;
          (d) as of the Execution Date, it has taken all necessary action on its
part to authorize the execution and delivery of this Agreement and the
performance of its obligations under this Agreement (subject to obtaining all
necessary governmental approvals with respect to the HSR Act);
          (e) this Agreement has been duly executed and delivered on behalf of
it, and constitutes a legal, valid, binding obligation, enforceable against it
in accordance with the terms hereof, subject to the general principles of equity
and to bankruptcy, insolvency, moratorium and other similar Laws affecting the
enforcement of creditors’ rights generally; and
          (f) the execution and delivery of this Agreement and the performance
of its obligations hereunder do not conflict with, or constitute a default
under, any of its contractual obligations.

36



--------------------------------------------------------------------------------



 



     10.2 Additional Idenix Warranties. Idenix hereby represents and warrants to
GSK that the statements contained in this Section 10.2 will be complete and
accurate as of the Effective Date.
          (a) Exhibit A attached hereto contains a true and complete list of the
existing Idenix Patent Rights.
          (b) The Patent Rights listed in Exhibit A include all of the Patent
Rights owned by or licensed to Idenix or its Affiliates that claim the Licensed
Compounds or the manufacture, use, sale, offer for sale or import thereof, and,
except with respect to the rights of Novartis and University, Idenix has the
authority to direct the prosecution and maintenance of such Patent Rights.
          (c) To Idenix’s Knowledge, the issued claims included in the Idenix
Patent Rights are valid and enforceable.
          (d) True, complete, and correct copies of the file wrappers and other
documents and materials that relate to the prosecution, defense, maintenance,
validity and enforceability of the Idenix Patent Rights filed in the United
States and the European Union and all licenses and other agreements regarding
the ownership and licensing of Idenix Patent Rights have been made available to
GSK and to Idenix’s Knowledge the Idenix Patents have been diligently prosecuted
in accordance with all applicable Laws, maintained properly and correctly, and
all applicable fees have been paid to file and maintain the Idenix Patent
Rights;
          (e) Except as disclosed on Schedule 10.2, subsection (e), Idenix is
the sole owner of all right, title and interest in and to the Idenix IP, free
and clear of all encumbrances, security interests, options and licenses;
          (f) (i) Except as disclosed on Schedule 10.2, subsection (f)(i),
Idenix has not granted to any Third Party or Affiliate any license or other
right with respect to the Idenix IP. (ii) Except as disclosed on Schedule 10.2,
subsection (f)(ii), the Novartis Waiver completely and finally waives any rights
that Novartis may have to the Licensed Compounds or Products. (iii) During the
Term, Idenix shall not grant any rights inconsistent with the rights and
licenses granted herein;
          (g) Neither Idenix nor any of its Affiliates has received a written
complaint from any Third Party claiming that the development, manufacture, use,
sale, offer for sale or import of any Licensed Compound, or any other activity
by Idenix or its Affiliates related to any Licensed Compound, infringes or would
infringe the patent or other Intellectual Property Rights of any Third Party;
          (h) Neither Idenix nor any of its Affiliates is a party to any legal
action, suit or proceeding relating to the Idenix IP, nor, to Idenix’s
Knowledge, has Idenix or any of its Affiliates received any written
communication from any Third Party threatening such action, suit or proceeding.
During the Term, Idenix promptly shall notify GSK in writing upon learning of
any such threatened action, suit or proceeding;

37



--------------------------------------------------------------------------------



 



          (i) Except as disclosed on Schedule 10.2, subsection (i), to Idenix’s
Knowledge, Idenix has obtained the assignment of, or obligation to assign, all
interests and all rights of any and all Third Parties (including employees) and
Affiliates involved in the creation of the existing Idenix Know-How, and Idenix
has taken reasonable measures to protect the confidentiality of the Idenix
Know-How;
          (j) To Idenix’s Knowledge, there is no Third Party use, infringement
or misappropriation of the Idenix IP in derogation of the rights to be granted
to GSK in this Agreement;
          (k) To Idenix’s Knowledge, Idenix has disclosed to GSK prior to the
Execution Date all Third Party Patent Rights Known to Idenix that Idenix
reasonably believes without having conducted any special inquiry would be
infringed by the Development, in accordance with the Development Plan and in
accordance in the formulation contemplated by Idenix as of the Execution Date,
of a Product containing IDX899 as the sole active ingredient;
          (l) Except for consideration by the FDA or any equivalent Regulatory
Authority outside the United States of America of regulatory materials submitted
by Idenix with respect to Licensed Compounds, to Idenix’s Knowledge there are no
investigations, inquiries, actions or other proceedings pending before the FDA
or any such Regulatory Authority with respect to any Licensed Compounds, and, to
Idenix’s Knowledge, Idenix has not received written notice threatening any such
investigation, inquiry, action or other proceeding. During the Term, Idenix
promptly shall notify GSK in writing upon learning of any such actual or
threatened investigation, inquiry, action or proceeding;
          (m) The development, testing, manufacture, labeling, storage, and
distribution of the Licensed Compounds have been conducted by Idenix and its
Affiliates and, its Third Party contractors, in compliance in all material
respects with all applicable Laws, including, to the extent applicable, Laws
with respect to investigational use, good clinical practices, good laboratory
practices, cGMPs, record keeping, security and filing of reports; and neither
Idenix nor its Affiliates nor, to Idenix’s Knowledge, its Third Party
contractors have received any notice in writing which have led Idenix to believe
that any of the regulatory submissions relating to the Licensed Compounds are
not currently in good standing with the FDA;
          (n) Idenix has disclosed in writing to GSK all licenses granted to
Idenix by Third Parties with respect to the Idenix IP and, to Idenix’s
Knowledge, Idenix is not in breach or default under any such agreement and has
not received from any licensor any notice of breach or default; and
          (o) Idenix has not intentionally withheld from GSK any material
information in Idenix’s possession requested by GSK in connection with GSK’s due
diligence related to the pre-clinical and clinical studies of the Licensed
Compounds conducted by or on behalf of Idenix, and, to Idenix’s Knowledge, all
such information provided to GSK was up-to-date and accurate in all material
respects when provided to GSK.

38



--------------------------------------------------------------------------------



 



     10.3 Idenix Covenants. Idenix hereby covenants and agrees for the term of
this Agreement that: (i) it shall fully and faithfully perform its obligations
and responsibilities under the University Agreements and the La Colla Agreement;
(ii) it shall not knowingly take any action or knowingly omit to take any action
that could constitute a material breach of its obligations under the University
Agreements and the La Colla Agreement; and (iii) it shall promptly notify GSK if
it receives notice that it is in breach of the University Agreements or the La
Colla Agreement. Notwithstanding the foregoing, in the event that Idenix
receives notice from the University or Professor La Colla or any successor in
interest to the University or Professor La Colla that Idenix has committed a
breach of its obligations under the University Agreements or the La Colla
Agreement, or if Idenix anticipates such breach, such as may give rise to a
right by the University or Professor La Colla to terminate or otherwise diminish
Idenix’s rights to the Idenix Patent Rights or Idenix Know-How and/or otherwise
diminish Idenix’s ability to perform its obligations to GSK under this
Agreement, Idenix shall immediately notify GSK of such situation, and Idenix
shall promptly cure such breach. However, if Idenix is unable to cure such
breach, Idenix shall permit GSK to cure such breach and to negotiate directly
with the University or Professor La Colla. Idenix covenants and agrees that it
will not, without the prior written consent of GSK, not to be unreasonably
withheld, amend or alter the terms of the University Agreements, the University
Amendment, the La Colla Agreement or the Novartis Waiver to the extent such
amendment or alteration would have a material adverse effect on GSK’s rights to
the Licensed Compounds as granted to GSK by Idenix. Idenix also hereby covenants
and agrees that, during the Term, it will promptly notify GSK regarding any
information it becomes aware of from any source other than GSK with respect to
side effects, toxicity, adverse events or any instances of deleterious physical
effects or reactions alleged to result from the use of a Licensed Compound or
Product.
     10.4 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS SECTION
10, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
QUALITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR VALIDITY OF
PATENT CLAIMS.
11. LIMITATION OF LIABILITY
UNLESS RESULTING FROM A PARTY’S WILLFUL MISCONDUCT OR FROM A PARTY’S BREACH OF
SECTION 7, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER
INDIRECT DAMAGES, OR FOR LOSS OF PROFITS, LOSS OF DATA, LOSS OF REVENUE, OR LOSS
OF USE DAMAGES, ARISING FROM OR RELATING TO THIS AGREEMENT, WHETHER BASED UPON
WARRANTY, CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, REGARDLESS
OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 11 IS INTENDED TO LIMIT
OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER THIS
AGREEMENT.

39



--------------------------------------------------------------------------------



 



12. TERMINATION
     12.1 Term. This Agreement becomes effective as of the Effective Date and
shall continue in perpetuity until the earlier of (a) the termination of this
Agreement in accordance with Sections 12.2 or 14.3 or (b) the expiration of the
last-to-expire of all Royalty Terms with respect to all Products (the “Term”);
provided, however, that Sections 12.3(e), 13 and 14.1 shall be effective as of
the Execution Date.
     12.2 Termination.
          (a) Termination For Convenience. GSK may terminate this Agreement for
convenience upon ninety (90) days prior written notice to Idenix.
          (b) Termination For Material Breach. If either Party (the
“Non-Breaching Party”) believes that the other Party (the “Breaching Party”) is
in material breach of this Agreement (including any material breach of a
representation or warranty made in this Agreement), then the Non-Breaching Party
may deliver notice of such breach to the Breaching Party. If the Breaching Party
fails to cure such breach within the sixty (60) day period after the Breaching
Party’s receipt of such notice, the Non-Breaching Party may terminate this
Agreement in its entirety upon written notice to the Breaching Party.
          (c) Termination for Bankruptcy. To the extent permitted under
applicable Law, either Party may terminate this Agreement effective immediately
with written notice if the other Party files for bankruptcy, is adjudicated
bankrupt, files a petition under insolvency Laws, is dissolved or has a receiver
appointed for substantially all of its property.
          (d) Termination for Patent Challenge. Except to the extent the
following is unenforceable under the applicable Laws of a particular
jurisdiction where a patent application within the Idenix Patent Rights is
pending or a patent within the Idenix Patent Rights is issued, Idenix may
terminate this Agreement immediately upon written notice to GSK in the event
that GSK or any of its Affiliates or Sublicensees Challenges any Idenix Patent
Rights or assists a Third Party in initiating a Challenge of any Idenix Patent
Right. “Challenge” means any challenge to the validity or enforceability of any
of the Idenix Patent Rights, including (except as provided below) by (i) filing
a declaratory judgment action in which any of the Idenix Patent Rights is
alleged to be invalid or unenforceable; (ii) citing prior art pursuant to 35
U.S.C. §301, filing a request for re-examination of any of the Idenix Patent
Rights pursuant to 35 U.S.C. §302 and/or §311, or provoking or becoming a party
to an interference with an application for any of the Idenix Patent Rights
pursuant to 35 U.S.C. §135; or (iii) filing or commencing any re-examination,
opposition, cancellation, nullity or similar proceedings against any of the
Idenix Patent Rights in any country; provided, that “Challenge” shall not
include filing requests for re-examination of Idenix Patent Rights or re-issue
of Idenix Patent Rights to the extent that Idenix agrees that such actions are
in the best interest of the applicable Idenix Patent Rights.
     12.3 Effects Of Termination.
          (a) Upon termination of this Agreement:

40



--------------------------------------------------------------------------------



 



               (i) all licenses granted by Idenix to GSK hereunder shall
terminate and all sublicenses granted by GSK to its Affiliates and Sublicensees
shall terminate;
               (ii) GSK shall provide to Idenix a fair and accurate description
of the status of the Development and commercialization of the Products in the
Territory through the effective date of termination;
               (iii) GSK hereby grants to Idenix, an exclusive, perpetual,
irrevocable, royalty-free, fully-paid license, with the right to grant
sublicenses, under the Know-How and Patent Rights Controlled by GSK or its
Affiliates anywhere in the world, to the extent related to a Licensed Compound
or a Product in the Field (including GSK Inventions but excluding Joint
Inventions and Joint IP) (“GSK IP”) and GSK’s rights in any Joint Invention and
Joint IP to Exploit the Products in the Field in the Territory; provided,
however, that Idenix covenants not to exercise such license unless and until
this Agreement is terminated pursuant to Section 12.2 or 14.3 rather than
expires pursuant to Section 12.1;
               (iv) GSK shall, within [**] after providing its notice of
termination, transfer and assign to Idenix (A) all Regulatory Documentation and
other documented technical and other information or materials necessary, and
(B) all material Regulatory Documentation and other material documented
technical and other information or materials useful, in each case for the
Exploitation of the Products in the Territory, including reports, records and
other materials in GSK’s or its Affiliates’ or Sublicensees’ possession or
control relating to process conditions, in-process controls, analytical
methodology and formulation relating to the manufacture of Products; provided,
that GSK may retain copies of such items for its records. Within [**] after
Idenix’s receipt of a detailed invoice therefor, Idenix shall reimburse GSK for
GSK’s and its Affiliates’ reasonable out-of-pocket expenses incurred solely in
connection with implementing such transfers and assignment. Within a reasonable
period of time after the termination date, GSK and Idenix shall agree to a
transition plan, including costs and timelines, to (a) make available to Idenix,
in a mutually-agreed upon format, material information regarding the GSK
Know-How, and (b) make GSK and or its Affiliates relevant scientific and
technical personnel available to Idenix to answer any questions or provide
instruction as reasonably requested by Idenix concerning the information
delivered pursuant to this Section 12.3(a)(iv);
               (v) GSK shall, and shall ensure that its Affiliates and
Sublicensees, promptly assign to Idenix all Product Trademarks referred to in
public with respect to the Product in the Territory, including all names for the
Product;
               (vi) GSK shall keep Idenix reasonably apprised of the status of
the filing, prosecution and maintenance of the GSK IP and Joint IP throughout
the Territory;
               (vii) GSK shall execute any and all documents as reasonably
requested by Idenix, including but not limited to, assignments, declarations and
powers of attorney, to permit Idenix the sole right to file, prosecute and
maintain the Idenix Patent Rights and Joint Patent Rights in the Territory;

41



--------------------------------------------------------------------------------



 



               (viii) the provisions of Sections 6.2, 6.3, 6.4, 6.5 and 6.6
shall apply to GSK, to Idenix and to Joint IP, mutatis mutandis to the same
extent as they apply to Idenix, to GSK and to Idenix Patent Rights,
respectively;
               (ix) if requested by Idenix, at GSK’s discretion, GSK will either
provide a sufficient quantity of Product consistent with GSK’s anticipated
twelve-month forecast, or manufacture and supply Idenix’s requirements for the
Product for the Territory in the Field from the date of such termination until
[**] after the effective date of termination. Idenix shall use diligent efforts
to secure a fully-functioning supply chain for the Product as promptly as
reasonably practicable following the date of termination. In addition, to the
extent requested by Idenix, GSK shall permit Idenix to purchase all or any part
of GSK’s worldwide unsold inventory of raw materials for Products,
work-in-progress Products and finished Products. All Product supplied to Idenix
by GSK (EXW INCOTERMS 2000 GSK’s facilities) pursuant to this
Section 12.3(a)(ix) shall be manufactured in compliance with cGMP and shall be
sold by GSK, and purchased by Idenix, at a price equal to [**];
               (x) to the extent requested by Idenix and permitted by the terms
of the relevant agreement, GSK shall, and shall ensure that its Affiliates and
Sublicensees, use Commercially Reasonable Efforts to assign (to the extent
assignable) to Idenix or its designated Affiliate any Third Party manufacturing
contracts relating to the Products or any component (including any active
pharmaceutical ingredient) thereof to which GSK or any of its Affiliates or
Sublicensees is a party (or the applicable provisions thereof, as the case may
be). Idenix shall bear such amounts owed to such Third Parties reasonably
necessary to effect such assignment with respect to any agreement for which GSK
had complied with its obligations under Section 4.3(c). GSK and its Affiliates
and Sublicensees shall remain solely responsible for all costs and expenses owed
to such Persons and accruing prior to the effective date of such assignment, and
all other obligations owed to such Persons prior to the effective date of such
assignment; and
               (xi) If at the time of termination of this Agreement by GSK
pursuant to Sections 12.2(b) or 12.2(c) there has been a First Commercial Sale
of a Product in the Territory, then Idenix will pay GSK a flat royalty equal to
[**] percent ([**]%) of Net Sales of all Products in the Territory for the
remainder of the Royalty Term as provided herein, with the applicable
definitions and the provisions of Sections 5.3, 5.4, 5.5, 5.6, 5.7, 5.8, 5.9,
5.10 and 5.12 applying, mutatis mutandis, to such royalty payments.
          (b) Within [**] following the expiration or termination of this
Agreement, each Party shall (i) deliver to the other Party, or certify the
destruction of, any and all tangible Confidential Information of the other Party
in its possession, (ii) to the extent practicable, remove Confidential
Information of the other Party from all databases and systems and in those
instances where removal is not practicable, segregate or otherwise indicate that
such Confidential Information is restricted, and (iii) treat all Confidential
Information contained in lab notebooks in accordance with the Party’s then
current procedure for the status of the project and properly note that such
Confidential Information contained in such lab notebooks is restricted;
provided, however, that Idenix may retain GSK’s Confidential Information to the
extent necessary to exercise the rights and licenses granted to Idenix pursuant
to Section 12.3(a) expressly surviving expiration or termination of this
Agreement.

42



--------------------------------------------------------------------------------



 



          (c) The following provisions shall survive the expiration or
termination of this Agreement: Sections 5.5, 5.7, 5.8, 5.9, 5.10, 7, 8, 9, 10.4,
11, 12.3 and 14 (except 14.1).
          (d) Termination of this Agreement shall be in addition to, and shall
not prejudice, the Parties’ remedies at law or in equity, including the Parties’
ability to receive legal damages and/or equitable relief with respect to any
breach of this Agreement, regardless of whether or not such breach was the
reason for the termination.
          (e) The MTA shall automatically terminate upon the termination of this
Agreement or as provided in the MTA; provided, however, that Sections 2.3, 3.1,
3.2, 3.3, 4.1, 4.2 and 6.2 of the MTA shall survive termination of the MTA.
13. HSR
     13.1 HSR Filing. Promptly after the Execution Date, and in no event later
than seven (7) Business Days after the Execution Date, both Parties shall
promptly file a copy of this Agreement and their respective premerger
notification and report forms with the FTC and the DOJ pursuant to the HSR Act.
     13.2 Cooperation.
          (a) The Parties shall use Commercially Reasonable Efforts to promptly
obtain clearance required under the HSR Act for the consummation of this
Agreement and the Stock Purchase Agreement and the transactions contemplated
hereby and thereby and shall keep each other apprised of the status of any
communications with, and any inquiries or requests for additional information
from, the FTC and the DOJ and shall comply promptly with any such inquiry or
request; provided, however, that neither Party shall be required to consent to
the divestiture or other disposition of any of its assets or assets of its
Affiliates (or, with respect to Idenix, assets of Novartis Pharma AG and its
Affiliates) or to consent to any other structural or conduct remedy, and each
Party and its Affiliates (or, with respect to Idenix, assets of Novartis Pharma
AG and its Affiliates) shall have no obligation to contest, administratively or
in court, any ruling, order or other action of the FTC or DOJ or any Third Party
respecting the transactions contemplated by this Agreement.
          (b) The Parties commit to instruct their respective counsel to
cooperate with each other and use Commercially Reasonable Efforts to facilitate
and expedite the identification and resolution of any such issues and,
consequently, the expiration of the applicable HSR Act waiting period. Each
Party’s counsel will undertake (i) to keep each other appropriately informed of
communications from and to personnel of the reviewing antitrust authority, and
(ii) to confer with each other regarding appropriate contacts with and response
to personnel of the FTC or DOJ. GSK shall be responsible for the filing fee in
connection with the HSR Act filing relating to the transactions contemplated in
this Agreement.
     13.3 Termination Due to Passage of Time. Notwithstanding any other
provisions of this Agreement to the contrary, either Party may terminate this
Agreement effective upon notice to the other Party if the HSR Clearance Date
shall not have occurred on or prior to the date that is ninety (90) days after
the Parties make their respective HSR Filings pursuant to Section 13.1. If

43



--------------------------------------------------------------------------------



 



this Agreement is so terminated pursuant to this Section 13.3, then this
Agreement shall terminate in its entirety; provided, however, that, (i) the
Prior Confidentiality Agreements shall remain in full force and effect
notwithstanding any termination of this Agreement pursuant to this Section 13.3
and (ii) Section 12.3(e) shall apply.
14. MISCELLANEOUS
     14.1 Effectiveness of the Agreement. This Agreement and the Stock Purchase
Agreement will become effective on the second Business Day immediately following
the HSR Clearance Date.
     14.2 Assignment. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by a Party without the prior written
consent of the other Party, except (a) each Party may assign this Agreement, in
whole or in part, to an Affiliate of the assigning Party; provided, that the
assigning Party guarantees the performance of such Affiliate of its obligations
hereunder; and (b) each Party may assign this Agreement, in whole, to a Person
that acquires, by merger, sale of assets or otherwise, all or substantially all
of the business of the assigning Party to which the subject matter of this
Agreement relates. Any assignment not in accordance with the foregoing shall be
void. This Agreement shall be binding upon, and shall inure to the benefit of,
all permitted successors and assigns. No provision of this Agreement is intended
to or will be deemed to confer upon Third Parties any right, benefit, remedy,
claim, liability, reimbursement, claim of action or other right of any nature
whatsoever under or by reason of this Agreement other than the Parties and, to
the extent provided in Sections 8.1 and 8.2, the Idenix Indemnitees and GSK
Indemnitees. Each Party agrees that, notwithstanding any provisions of this
Agreement to the contrary, in the event that this Agreement is assigned by
either Party in connection with the sale or transfer of all or substantially all
of the business of such Party or in connection with a merger, consolidation or
similar transaction, the non-assigning Party shall not be provided with rights
or access to Know-How or intellectual property rights of such assignee or the
acquirer of such Party.
     14.3 Force Majeure. Neither Party will be held liable or responsible to the
other Party nor be deemed to have breached this Agreement for failure or delay
in fulfilling or performing any provision of this Agreement when such failure or
delay results from causes beyond the reasonable control of the affected Party,
which may include embargoes, acts of war (whether declared or not),
insurrections, riots, civil commotions, acts of terrorism, strikes, lockouts or
other labor disturbances, or acts of God. The affected Party will notify the
other Party of such force majeure circumstances as soon as reasonably practical
and will make every reasonable effort to mitigate the effects of such force
majeure circumstances. If a Party is so delayed and such failure or omission is
not cured within ninety (90) days, the other Party may terminate this Agreement.
     14.4 Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under or pursuant to any section of this Agreement are and shall otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code (Title 11, U.S.C.), as amended (the “Bankruptcy Code”), licenses of rights
to “intellectual property” as defined in Section 101(35A) of the Bankruptcy
Code. The Parties shall retain and may fully exercise all of their respective
rights and elections under the Bankruptcy Code.

44



--------------------------------------------------------------------------------



 



     14.5 Notices. Any notice required or provided for by the terms of this
Agreement shall be in writing, in the English language, and shall be (a) sent by
certified or registered mail, return receipt requested, postage prepaid,
(b) sent via a reputable overnight international courier service, (c) sent by
facsimile transmission, or (d) delivered by hand. The effective date of the
notice shall be the actual date of receipt by the receiving Party.
     Notices to GSK shall be addressed to:
GlaxoSmithKline
709 Swedeland Road
P.O. Box 1539
King of Prussia, PA 19406-0939
Attention: Senior Vice President of Worldwide Business Development
Telephone: (610) 270- 5397
Facsimile: (610) 270-5166
     With copies to:
GlaxoSmithKline
2301 Renaissance Blvd.
King of Prussia, PA 19406-2772
Attention: Vice President, R&D Legal Operations Business Development
Transactions
Telephone: (610) 787-4093
Facsimile: (610) 787-7084
     Notices to Idenix shall be addressed to:
Idenix Pharmaceuticals Inc.
60 Hampshire Street
Cambridge, MA 02139, USA
Attention: Chief Executive Officer
Telephone: (617) 995-9888
Facsmilie: (617) 995-9889
     With a copy to:
Idenix Pharmaceuticals Inc.
60 Hampshire Street
Cambridge, MA 02139, USA
Attention: General Counsel
Telephone: (617) 995-9005
Facsmilie: (617) 995-9889

45



--------------------------------------------------------------------------------



 



Any Party may change its address by giving notice to the other Party in the
manner provided in this Section 14.5.
     14.6 Relationship of the Parties. The Parties shall be deemed independent
contractors for all purposes hereunder. This Agreement does not constitute a
partnership, joint venture or agency between the Parties. Neither Party is an
agent of the other Party and neither Party has any authority to represent the
other Party as to any matters.
     14.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, other than any principle of
conflict or choice of laws that would cause the application of the Laws of any
other jurisdiction. The provisions of the United Nations Convention on Contracts
for the International Sale of Goods, the 1974 Convention on the Limitation
Period in the International Sale of Goods (the “1974 Convention”), and the
Protocol amending the 1974 Convention, done at Vienna April 11, 1980, shall not
apply to this Agreement or any subject matter hereof.
     14.8 Dispute Resolution. Any dispute, controversy or claim arising out of
or relating to this Agreement, or the breach, termination or invalidity of this
Agreement shall be resolved as follows:
          (a) To the extent that either Party is expressly given final
decision-making authority under this Agreement, such Party may exercise such
right in accordance with the relevant provision and such decision is not subject
to the dispute resolution procedures described below; provided, however, that,
notwithstanding anything to the contrary herein, (i) no decision so made shall
obligate the other Party to spend money or devote resources outside those
expressly set forth in this Agreement, (ii) in no event may the deciding Party
unilaterally amend the terms of this Agreement; (iii) in no event may the
deciding Party unilaterally determine that it has fulfilled any obligations
hereunder; and (iv) the deciding Party shall make its decision in good faith.
          (b) With respect to any dispute not finally determined by a Party in
accordance with Section 14.8(a):
               (i) each Party may request in writing a meeting of the Executive
Officers of both Parties and the Executive Officers of both Parties shall meet
to attempt to resolve such dispute. “Executive Officer” means, with respect to a
Party, the Chief Executive Officer of such Party (or the officer or employee of
such Party then serving in a substantially equivalent capacity) or his/her
designee who reports directly to such Chief Executive Officer.
               (ii) If the Executive Officers cannot resolve such disputes
within [**] after either Party requests such a meeting in writing, then upon
written notice by either Party to the other Party, such dispute, controversy or
claim shall be finally resolved by binding arbitration conducted in the English
language in New York, New York under the Commercial Arbitration Rules of the
American Arbitration Association by three (3) arbitrators appointed in
accordance with such rules. The arbitrator(s) shall have the ability to grant
injunctive or other equitable relief.

46



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything contained in this Section 14.8 to the
contrary, each Party shall have the right to institute judicial proceedings
against the other Party or anyone acting by, through or under such other Party,
in order to enforce the instituting Party’s rights hereunder through reformation
of contract, specific performance, injunction or similar equitable relief.
     14.9 Injunctive Relief. Each Party acknowledges and agrees that there can
be no adequate remedy at law for any breach of its obligations under Section 7
and that any such breach may result in irreparable harm to the other Party, and
therefore, that upon any such breach or any threat thereof, such other Party
shall be entitled to appropriate equitable relief in addition to whatever
remedies it might have at law, without the necessity of showing actual damages.
     14.10 Severability. If, under applicable Law, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision(s) of this Agreement
(“Severed Clause”), the Parties mutually agree that this Agreement shall endure
except for the Severed Clause. The Parties shall consult and use their best
efforts to agree upon a valid and enforceable provision which shall be a
reasonable substitute for such Severed Clause in light of the intent of this
Agreement.
     14.11 Entire Agreement. This Agreement constitutes the entire agreement
among the Parties with respect to the subject matter hereof and supersedes all
previous agreements (including the Prior Confidentiality Agreements), whether
written or oral, with respect to such subject matter; provided, however, that
(a) the MTA (as amended by Section 12.3(e)) shall survive the execution and
effectiveness of this Agreement and provided, further, that, upon the Effective
Date, Section 3.4 of the MTA shall terminate and any proprietary information
provided under the MTA shall be considered Confidential Information hereunder;
(b) Section 4(c) of the February 2008 CDA shall survive the execution and
effectiveness of this Agreement; and (c) Sections 2(d), 6 and 7 of the June 2008
CDA (provided that nothing in Section 7 of the June 2008 CDA shall limit GSK’s
rights under the Stock Purchase Agreement) shall survive the execution and
effectiveness of this Agreement.
     14.12 Amendment and Waiver. This Agreement may not be amended, nor any
rights hereunder waived, except in a written agreement that explicitly refers
hereto that is signed by the properly authorized representatives of each Party.
     14.13 No Implied Waivers. The waiver by a Party of a breach of any
provision of this Agreement by the other Party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of a Party to exercise or avail itself of any
right that it has or may have hereunder operate as a waiver of any right by such
Party.
     14.14 Export Compliance. The Parties acknowledge that the exportation from
the United States of materials, products and related technical data (and the
re-export from elsewhere of United States origin items) may be subject to
compliance with United States export Laws, including Laws which restrict export,
re-export and release of materials, products and their related technical data,
and the direct products of such technical data. The Parties agree to

47



--------------------------------------------------------------------------------



 



comply with all export Laws and to commit no act that, directly or indirectly,
would violate any United States Law, or any other international treaty or
agreement, relating to the export, re-export, or release of any materials,
products or their related technical data to which the United States adheres or
with which the United States complies.
     14.15 Counterparts and Facsimile Signatures. This Agreement may be executed
in counterparts, each of which counterparts, when so executed and delivered,
shall be deemed to be an original, and all of which counterparts, taken
together, shall constitute one and the same instrument even if both Parties have
not executed the same counterpart. Signatures provided by facsimile transmission
or in Adobe™ Portable Document Format (PDF) sent by electronic mail shall be
deemed to be original signatures.
     14.16 Performance by Affiliates. Any obligation of a Party under or
pursuant to this Agreement may be satisfied, met or fulfilled either by such
Party directly or by its Affiliate or Sublicensees. With respect to any
particular action, the clause “a Party shall”, “Idenix shall” or “GSK shall” or
similar clauses, also means the relevant Party “shall cause” the particular
action to be performed by its Affiliates or Sublicensees, as applicable. Each of
the Parties guarantees the performance of all actions, agreements and
obligations to be performed by any of its Affiliates or Sublicensees under the
terms and conditions of this Agreement.
[Remainder of Page Intentionally Left Blank]

48



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties executed this Agreement as of the date
first above written.

            Idenix PHARMACEUTICALS, Inc.
      By:   /s/ Jean-Pierre Sommadossi, Ph.D.         Name:   Jean-Pierre
Sommadossi, Ph.D.        Title:   Chairman and CEO        SMITHKLINE BEECHAM
Corporation d/b/A
Glaxosmithkline
      By:   /s/ William J. Mosher         Name:   William J. Mosher       
Title:   Vice President and Secretary     

Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
IDENIX PATENT RIGHTS
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
A total of 4 pages were omitted pursuant to a request for confidential
treatment. [**]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
HIV WAIVER AND CONSENT
     This HIV Waiver and Consent to the Development License and
Commercialization Agreement is made and effective as of the 23 January 2009
(“Effective Date”) between Idenix Pharmaceuticals, Inc., with offices at 60
Hampshire Street, Cambridge Massachusetts 02139, USA (“Idenix US”), Idenix
(Cayman) Limited with offices at c/o Walkers SPV Limited, Walker House, Mary
Street, George Town, Grand Cayman, Cayman Islands (“Idenix Cayman” and together
with Idenix US, “Idenix”) and Novartis Pharma AG with offices at Forum 1,
Novartis Campus, 4056 Basel, Switzerland (“Novartis”).
INTRODUCTION
     A. Novartis and Idenix are parties to the Development, License and
Commercialization Agreement made as of 8 May 2003, as amended by Amendment No. 1
dated as of 30 April 2004, Amendment No. 2 dated as of 21 December 2004,
Amendment No. 3 dated as of 27 February 2006 and Amendment No. 4 dated as of 28
September 2007 (as so amended, the “Novartis Licence Agreement”).
     B. Under Section 3.3(a)(i)(A) of the Novartis Licence Agreement, Novartis
has an ODC Option over Other Drug Candidates, and under Section 3.3(a)(ii),
Idenix has an obligation to provide to Novartis a Completion Notice upon the
occurrence of certain events (as more fully described in that agreement).
     C. In or around November 2007, March 2008 and September 2008, Idenix showed
to Novartis confidential data on IDX899 and IDX989 (as defined below), but at
Novartis’ request has not provided to Novartis a Completion Notice.
     D. Idenix has advised Novartis of a possible Transaction (as defined
below).
     E. Solely in connection with the proposed Transaction and in accordance
with the terms of this HIV Waiver and Consent, Novartis has agreed to waive
certain rights and grant certain consents notwithstanding the terms of the
Novartis Licence Agreement.
     IN CONSIDERATION of the mutual covenants contained in this HIV Waiver and
Consent, Idenix and Novartis agree:
     1. Definitions. Unless otherwise defined or amended by the terms of this
HIV Waiver and Consent, all initial capitalized defined terms used have the
meanings as defined in the Novartis Licence Agreement. In addition, for the
purpose of this HIV Waiver and Consent, the Parties agree to the following
additional or amended definitions:
     “[**] Patent Rights” means (a) the following Patent Rights listed in
Schedule 1: [**], and (b) any patents that issue from the above and all
continuations, continuations in part, divisions, reexaminations, renewals,
registrations reissues, supplementary protection certificates and extensions of
any of the above Patent Rights, both foreign and domestic, that are owned or
controlled by Idenix during the Term.

 



--------------------------------------------------------------------------------



 



     “Affiliate” means, (a) with respect to Idenix, any Entity that is
controlled by Idenix, and (b) with respect to Novartis, any Entity that controls
Novartis, or, except for Idenix and Idenix Affiliates, is controlled by Novartis
or is under common control with Novartis. For purposes of this definition,
“control” means (a) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares having the
right to vote for the election of directors; (b) in the case of non-corporate
entities, direct or indirect ownership of at least fifty percent (50%) of the
equity interest with the power to direct the management and policies of such
non-corporate entities; and (c) for Novartis, additionally to the above,
Affiliate includes The Novartis Research Foundation, Switzerland, The Genomics
Institute of the Novartis Research Foundation, USA, and The Friedrich Miescher
Institute for Biomedical Research, Switzerland. The Parties acknowledge that in
the case of certain entities organized under the laws of certain countries
outside the United States, the maximum percentage ownership permitted by law for
a foreign investor may be less than fifty percent (50%), and that in such case
such lower percentage shall be substituted in the preceding sentence; provided
that such foreign investor has the power to direct the management and policies
of such entity.
     “Co-Labeling Right” means the labeling of any Novartis or Idenix HBV or HCV
product not containing a Waived Compound as an active ingredient(s), stating
that the product can be used or administered with a product containing a Waived
Compound, to treat patients coinfected with HBV or HCV, on the one hand, and
HIV, on the other hand.
     “Entity” means any corporation, company, partnership, joint venture or
firm.
     “Idenix Entities” means Idenix, its Affiliates, and their licensees
(including any Possible Licensee if a Transaction is entered into), successors
and assigns.
     “IDX899” means
(2-Carbamoyl-5-chloro-iH-indol-3-yl)-[3-((E)-2-cyano-vinyl)-5-methyl-phenyl]-phosphinic
acid methyl ester, a stereoisomer or a salt of the above, having the following
structure:
     (CHEMICAL FORMULA) [b73455ipb7345501.gif], and any prodrugs, active
metabolites, polymorphs, salts, hydrates, solvates, enantiomers and/or esters
having the same active moiety as the compound.
     “IDX989” means
(2-Carbamoyl-5-chloro-4-fluoro-1H-indol-3-yl)-[3-((E)-2-cyano-vinyl)-5-methyl-phenyl]-phosphinic
acid methyl ester, a strereoisomer or a salt of the above, having the following
structure:

3



--------------------------------------------------------------------------------



 



     (CHEMICAL FORMULA) [b73455ipb7345502.gif], and any prodrugs, active
metabolites, polymorphs, salts, hydrates, solvates, enantiomers and/or esters
having the same active moiety as the compound.
     “Novartis Protected Entities” means Novartis, its Affiliates, their
sublicensees and distributors, and the direct or indirect customers of the
above.
     “Possible Licensees” means the Persons set out in Schedule 2.
     “Terms Sheet” means, in respect of each Possible Licensee, the terms sheet
attached as Exhibit B to the General Waiver and Consent, dated the Effective
Date, between Idenix US and Novartis for that Possible Licensee (or terms and
conditions which Novartis in its sole discretion deems more favourable to Idenix
than the terms and conditions set out in the terms sheet attached for that
Possible Licensee).
     “Transaction” means a license agreement with one of the Possible Licensees,
containing substantially the terms and conditions set out in the Terms Sheet for
that Possible Licensee, for the research, development, manufacture and
commercialization of Waived Compounds.
     “Waived Compounds” means all non-nucleoside reverse transcriptase inhibitor
compounds claimed in (a) the Patent Rights on Schedule 1 referenced as [**]
and/or (b) all continuations, divisions, reexaminations, renewals, registrations
reissues and extensions of any of the above Patent Rights, both foreign and
domestic, that are owned or controlled by Idenix or an Idenix Entity, including,
without limitation, IDX899 and IDX989 and all back-up compounds, follow-on
compounds, prodrugs and metabolites of the compounds, as well as their isomers,
salts, hydrates, solvants and polymorphs.
     “Waived Compound Intellectual Property” means the know-how and Patent
Rights owned or otherwise licenseable by Idenix or its Affiliates that Cover a
Waived Compound or a product containing a Waived Compound, or the research,
pre-clinical development, clinical development, use, making, having made,
marketing, offering to sell, selling, distributing, importing or otherwise
exploitation of a Waived Compound, including, without limitation, the
Intellectual Property relating to a Waived Compound developed after the date of
this HIV Waiver and Consent, which to the extent that that Intellectual Property
comprises Patent Rights at the date of this HIV Waiver and Consent, are set out
in Schedule 1.

4



--------------------------------------------------------------------------------



 



     2. Waiver and Consent. Subject to Sections 3 and 4, and as set out in
Section 2 (c) and (d) below, provided that conditions (a) and (b) are satisfied,
namely that:
     (a) the Transaction includes a license only of Waived Compound Intellectual
Property; and
     (b) the Transaction is entered into by 31 March 2009;
     then:
     (c) except for Novartis’ non-exclusive right to exercise its Co-Labeling
Right under the [**] Patent Rights, Novartis waives all its rights to and under
the Waived Compound Intellectual Property (including, without limitation, any
step-in patent prosecution and enforcement rights with respect thereto pursuant
to any agreement among Novartis, Idenix or its Affiliates and the University of
Cagliari or Universita’ Degli Studi Di Cagliari and all rights pursuant to
Sections 10.2,10.3, 10.4(a) and 10.5 of the Novartis Licence Agreement); and
     (d) Novartis agrees that the Waived Compounds are Rejected Compounds, and
Idenix has no obligation to provide a Completion Notice under Section 3.3(a)
(ii) of the Novartis Licence Agreement.
     3. Representations. Warranties. Covenants and Indemnity.
     (a) Idenix represents and warrants to Novartis that as of the Effective
Date, except for the Patent Rights in Schedule 1, referenced as [**], to the
knowledge of Idenix, the Waived Compound Intellectual Property in Schedule 1
does not Cover (i) the treatment of HBV or HCV nor (ii) the manufacture, use,
sale, offer for sale, or importation of LdT, LdC or Albuferon;
     (b) Idenix represents and warrants to Novartis that the Transaction will
provide that (i) the Possible Licensee will not, without Idenix’s prior written
consent, not to be unreasonably withheld, abandon or narrow the scope of any
claim in the [**] Patent Rights that Covers the Co-Labeling Right; and (ii) the
Possible Licensee will not, without the prior written consent of Idenix, not to
be unreasonably withheld, enter into any settlement with respect to, or admit to
the invalidity or unenforceability of, the [**] Patent Rights;
     (c) Idenix, on behalf of the Idenix Entities, represents and warrants that
the Idenix Entities will not, directly or indirectly, assert against the
Novartis Protected Entities, any claim that the Novartis Protected Entities’
exercise of the Co-Labeling Right directly infringes, contributes to the
infringement of, or actively induces the infringement of any claims under the
[**] Patent Rights; and
Idenix indemnifies Novartis in respect of any breach of the representations,
warranties and covenants in this Section 3, under Section 11.5 of the Novartis
Licence Agreement.
     4. Novartis’ Retained Rights. Except as expressly provided in this
document, this HIV Waiver and Consent does not in any way limit or remove any
other right Novartis has under Section 3.3 or any other part of the Novartis
Licence Agreement.

5



--------------------------------------------------------------------------------



 



     5. Confidentiality. The Parties will keep confidential the terms of this
HIV Waiver and Consent except that Idenix may provide a copy or summary of this
document (with Schedule 2 redacted appropriately to maintain the confidentiality
of the identity of other Possible Licensees and that licensee’s Terms Sheet from
other Possible Licensees), for the purpose of negotiating the Transaction, on
the condition that the Possible Licensees keep confidential the contents of this
document or summary.
     6. Governing Law. This HIV Waiver and Consent is governed by and
interpreted under the laws of the State of New York, excluding (a) its conflicts
of laws principles; (b) the United Nations Convention on Contracts for the
International Sale of Goods; (c) the 1974 Convention; and (d) the Protocol
amending the 1974 Convention of 11 April 1980.
     7. Entire Agreement. This HIV Waiver and Consent supersedes in its entirety
that Waiver and Consent signed by Novartis dated as of 15 December 2008.
[EXECUTION PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



     EXECUTION Idenix and Novartis execute this HIV Waiver and Consent by their
authorized representatives, as of the date first written above.

            IDENIX PHARMACEUTICALS. INC.
      By:   /s/ John Weidenbruch         Name:   John Weidenbruch       
Title:   Executive Vice Presidential and General Counsel        IDENIX
(CAYMAN) LIMITED
      By:   /s/ Jean-Pierre Sommadossi         Name:   Jean-Pierre Sommadossi,
Ph.D.        Title:   Director        NOVARTIS PHARMA AG
      By:   /s/ Neil Johnston         Name:   Neil Johnston        Title:   Head
of Finance, Global Business Development & Licensing              By:   /s/ P.A.
Ho         Name:   P.A. Ho        Title:   Senior Legal Counsel     

7



--------------------------------------------------------------------------------



 



SCHEDULE 1

                      Type                 Related/             Idenix Ref. No.
  Country   Serial No.   Filed   Title
 
               

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
A total of 3 pages were omitted pursuant to a request for confidential
treatment. [**]

8



--------------------------------------------------------------------------------



 



SCHEDULE 2
Possible Licensees

1.   GlaxoSmithKline plc.

[END OF SCHEDULE]

9



--------------------------------------------------------------------------------



 



EXHIBIT C
STOCK PURCHASE AGREEMENT
[to be attached]
(Incorporated by reference to Exhibit 10.1 to the
Current Report on Form 8-K on February 6, 2009)

 



--------------------------------------------------------------------------------



 



EXHIBIT D
AMENDMENT AGREEMENT
This agreement (“Agreement”) is made by and between;
IDENIX PHARMACEUTICALS, INC., a corporation organized and existing under the
laws of the State of Delaware, having its principal offices located at 60
Hampshire Street, Cambridge, MA 02139 represented by its legal representative
Mr. Jean-Pierre Sommadossi (hereinafter referred to as “Idenix”);
and
IDENIX SARL, a corporation organized and existing under the laws of France,
having registered offices located at Cap Gamma, 1682 rue de la Valsière. 34189
Montpellier Cedex 4 -France, represented by its legal representative
(hereinafter referred to as “Idenix SARL”);
and
SmithKline Beecham Corporation doing business as GLAXOSMITHKLINE, a corporation
organized and existing under the laws of Pennsylvania, having registered offices
in One Franklin Plaza, Philadelphia, Pennsylvania 19101, represented by its
legal representative Mr. William J. Mosher (hereinafter referred to as “GSK”);
and
UN1VERSITA’ DEGLI STUDI DI CAGLIARI, having a principal place of business at
Cittadella Universitaria, SS 554 KM 4.5, 09133 Monserrato, Cagliari, Italy,
represented by its legal representative (hereinafter referred to as
“University”);
and
PROF. PAOLO LA COLLA, born in La Maddalena on August 14 1944, an Italian citizen
residing in Italy at Poggio Dei Pini, 5° Strada n° 11, Capoterra (CA) - Italy,
full Professor of Microbiology at the University of Cagliari (hereinafter
referred to as “Prof. La Colla”)
whereas

A)   on 4 January 1999, the University and Idenix SARL, this last on behalf and
for the benefit of Idenix, entered into an agreement entitled “Co-operative
Antiviral Research Activity Agreement” (hereinafter referred to as the
“Co-operative Agreement”) aimed at performing a joint research activity in the
antiviral substances field;   B)   in accordance with the Co-operative
Agreement, on 14 December 2000, the University and Idenix entered into a license
agreement (hereinafter the “License Agreement”) according to which the
University grants to Idenix the exclusive license for the exploitation, whether
direct or indirect, of the results obtained and that will be obtained from the
performance of the joint research activity under the Co-operative Agreement;





--------------------------------------------------------------------------------



 



C)   the above mentioned Co-operative Agreement and License Agreement (together,
the “Original Agreements”) have been initially amended on 10 April 2002 (the
“April 10, 2002 Amendment”);   D)   the Original Agreements, as so amended, have
been afterwards amended with the deed undersigned by the parties on 8 May 2003,
also in consideration of the transactions at that time pending between Idenix
and Novartis Pharma AG for the acquisition, by this last, of the majority of the
shareholding of Idenix (the amendments indicated in this point have become
effective on 8 May 2003, following to the occurred execution of a “Development,
License and Commercialization Agreement” and of a “Manufacturing and Supply
Agreement” by and among Idenix, Idenix (Cayman) Limited and Novartis) (together,
the “Novartis Agreements”); the deed undersigned by the parties on 8 May 2003
provided, in favour of Novartis, the right to cure possible breaches of the
Original Agreements by Idenix;   E)   the parties further amended the Original
Agreements, as previously amended, on 30 June 2004 (the “June 30, 2004 Letter
Amendment”) and on 24 October 2005 (the “October 24, 2005 Amendment”). The
Original Agreements, as amended through and including the April 10, 2002
Amendment, the June 30, 2004 Amendment, and the October 24, 2005 Amendment shall
be collectively defined the “Cagliari Agreements”, provided that the “Cagliari
Agreements” do not include the “Novartis Agreements”;   F)   on 30 June 2004 the
University and Prof. La Colla executed an agreement (the “June 30, 2004
Assignment Agreement”) called “assignment of the intellectual property rights
deriving from the execution of the Co-operative Antiviral Research Activity
Agreement”;   G)   on 22 December 2006 the parties have extended the validity of
the Co-operative Agreement up to 22 January 2011 (the “December 22, 2006
Amendment”);   H)   on 03 December, 2008 Idenix and Prof. Paolo La Colla
executed an agreement (hereinafter “[**] Agreement”, which is attached herewith
under Enclosure B);   I)   Idenix is currently carrying on negotiations with GSK
in order to define an agreement relating to the granting of exclusive licenses
to non-nucleoside reverse transcriptase inhibitor compounds owned and/or
controlled by Idenix and namely:

  (i)   an exclusive license, from Idenix to GSK, of the [**] patents covering
inventions developed within the Co-operative Agreement and listed in Enclosure A
to this agreement, including future patents related to the family of patents or
compounds mentioned under such Enclosure A;     (ii)   an exclusive license,
from Idenix to GSK, of the [**] patents listed in Enclosure B to this agreement
and as the subject of the [**] Agreement, including future patents related to
the family of patents or compounds mentioned under such Enclosure B;
(collectively the “GSK Agreement”);

12



--------------------------------------------------------------------------------



 



J)   art. 2.2 of the Licence Agreement allows Idenix (formerly Novirio) “to
grant sublicenses under the license granted pursuant to Section 2.1 above to
parties with whom Novirio or its Affiliates has agreed to jointly develop or
commercialize Licensed Products”;   K)   in the light of the negotiations
currently pending between Idenix and GSK;

  (i)   Idenix, Idenix SARL and the University hereby execute this amendment to
the License Agreement and the Co-operative Agreement (to the extent that this
latter refers to the licence granted by the University under art. 9.1 to Idenix)
which shall be effective only if and when Idenix and GSK shall have executed the
agreement mentioned under previous recital (I) and;     (ii)   Idenix and Prof.
La Colla hereby execute an amendment to the [**] Agreement which shall be
effective only if and when Idenix and GSK shall have executed the agreement
mentioned under previous recital (I),

provided that, for purposes of this recital K), letters (i) and (ii), the
effective date of such agreement shall be defined as the “Effective Date”;
THEREFORE, in consideration of the premises, mutual covenants and definitions
herein contained, Idenix, Idenix SARL, GSK, the University of Cagliari and Prof.
La Colla agree as follows:

1)   The recitals and the Enclosures to this agreement shall represent an
integral and substantial part of this agreement (hereinafter the “Amendment”).  
2)   This Amendment shall represent an amendment to the License Agreement (as
amended), the Co-operative Agreement (as amended) and to the [**] Agreement and
shall become automatically effective among the parties hereof, if and when
Idenix and GSK shall have executed the agreement mentioned under previous
recital I, upon the Effective Date.   3a)    In relation to the provision
mentioned under art. 2.2 of the License Agreement and article 9.1 of the
Co-operative Agreement, the University hereby acknowledges and accepts that

  (i)   Idenix is permitted to sublicense to GSK the patents, arising under the
Co-operative Agreement and the License Agreement, listed in Enclosure A,
including future patents related to the family of patents or compounds mentioned
under such Enclosure A, for development or commercialization of the Licensed
Products;     (ii)   such sublicense shall no longer be conditioned upon an
agreement between Idenix (formerly Novirio) or its Affiliates and GSK to jointly
develop or commercialize Licensed Products, and GSK shall be entitled to develop
and commercialize Licensed Products solely and on its own behalf in accordance
with the License Agreement;     (iii)   GSK is, in its turn, permitted to
sublicense the patents mentioned under the Enclosure A, including future patents
related to the family of patents or

13



--------------------------------------------------------------------------------



 



      compounds mentioned under such Enclosure A, to its affiliates or to third
parties, solely in accordance with the agreement to be executed between Idenix
and GSK, provided that, for purposes of this art. 3a) “affiliates” shall mean
any corporation, company, partnership, joint venture and/or firm that controls,
is controlled by, or is under common control with GSK.

3b)    Idenix may disclose to GSK as required under the agreement between GSK
and Idenix confidential information (as identified in art. 6 of the Co-operative
Agreement) owned by the University of Cagliari it being understood that GSK may
make further limited disclosures as permitted under the agreement between GSK
and Idenix.   3c)     Idenix will license to GSK the [**] patents which
represent the subject matter of the [**] Agreement (Enclosure B, including
future patents related to the family of patents or compounds mentioned under
such Enclosure B).   4a)    As of, and thereafter the Effective Date, should
Idenix be in breach of one or more of the obligations mentioned under the
License Agreement or the Co-operative Agreement and either Idenix or Novartis
not cure such breach within the 3 months and 15 days term (“Idenix Cure Term”)
granted pursuant to the amendment to the License Agreement or the Co-operative
Agreement mentioned under recital D) to this Amendment, GSK shall have the right
to cure such breach within 15 days (“Grace Term”) after expiration of the Idenix
Cure Term provided that, if GSK cures the breach within the Grace Term, GSK
shall then have the right, without the need for any further action by Idenix, to
partially succeed to Idenix in the License Agreement with sole reference to the
patents mentioned within the Enclosure A to this Amendment and to future patents
related to the family of patents or compounds mentioned under such Enclosure A,
or the Co-operative Agreement (to the sole extent it refers to the license
granted by the University to Idenix pursuant to art. 9.1 of the same
Co-operative Agreement), thereby assuming the rights and obligations of Idenix
under such agreement, provided that

  (i)   the License Agreement or the Co-operative agreement will not terminate
in case Idenix or GSK demonstrate that the obligations have been contracted or
proven the fault was a case of “force majeure” or the same is demonstrated by
GSK within the Grace Term;     (ii)   the University of Cagliari shall provide
written notice to GSK by registered mail (in addition to Idenix and Novartis) of
any breach or default under the License Agreement or the Co-operative Agreement
and with any related correspondence that is delivered to Idenix and at the same
time that of delivery to Idenix.

4b)    As of, and thereafter the Effective Date, should Idenix be in breach of
one or more of the obligations mentioned under the [**] Agreement, Idenix shall
have the right to cure such breach within 3 months after reception of a
registered letter sent by Prof La Colla to Idenix and GSK detailing the reasons
for such complaint, provided that, should the breach be cured by Idenix, the
[**] Agreement shall remain between Idenix and Prof. La Colla. Should the breach
not be cured within such 3 months term, the agreement shall remain in force for
a further 30 days term starting from the expiration of

14



--------------------------------------------------------------------------------



 



    the 3 months period during which GSK shall still have the right to cure such
breach in lieu of Idenix, provided that if GSK cures the breach within such
30 days term, GSK shall then have the right, without the need for any further
action by Idenix to succeed to Idenix in the [**] Agreement, thereby assuming
the rights and obligations of Idenix under such [**] Agreement.   5)   It is
understood that, should the agreement between Idenix and GSK state the right of
Idenix to receive any up-front payment, milestone or other fixed amount (“Fixed
Amount”) related to such agreement and pertaining to both the [**] patents and
the [**] patents licensed by Idenix to GSK, the University and Professor La
Colla shall, with specific reference to such Fixed Amount, receive from Idenix
only the percentage provided under the Cagliari Agreements, provided that Prof.
La Colla shall not be entitled also to the percentages provided under the [**]
Agreement in relation to the Fixed Amount. For purposes of clarity, it is
understood by the parties that if Idenix and GSK enter into the agreement
referenced herein and a payment is made by GSK to Idenix at the time of
licensing both the [**] patents and the [**] patents, only one payment will be
made to the University and Professor LaColla in relation to the [**] patents and
the [**] patents. If future milestone or royalty payments are made based on a
specific patent family, the respective agreement shall govern any such payment
to be made to the University and Professor La Colla.   6)   The provisions of
article 8.2 of the Co-operative Agreement and article 5.1 of the License
Agreement are hereby expressly amended to permit GSK to file, prosecute and
maintain patents licensed to GSK by Idenix and mentioned under Enclosure A
(including future patents related to the family of patents or compounds
mentioned under such Enclosure A) in lieu of Idenix’s first right to file,
prosecute and maintain such patents, provided that the relevant expenses shall
be borne by Idenix or by GSK as may be agreed between these last two entities
and the University of Cagliari hereby permits and acknowledges such actions by
GSK. It is understood that, with reference to the patents listed under Enclosure
A, such filing, prosecution and maintenance shall be performed in the name and
on behalf of Idenix and of University of Cagliari.   7)   Consistently with the
amendment of article 5.1 of the License Agreement above, GSK or any of its
affiliates or permitted sublicensees shall be permitted to exercise Idenix’
right to institute an action against a third party for infringement of the
patents licensed to GSK by Idenix, including those mentioned under Enclosure A
as Idenix’ designee and as may be agreed between Idenix and GSK.   8)   To this
aim, with the signature of the present document, the parties acknowledge that as
of the execution date, no breaches of the License Agreement and of the [**]
Agreements have occurred.   9)   It is understood that, without limitation to
the rights granted to GSK according to previous art. 4a) and 4b), the University
of Cagliari and Prof. La Colla expressly permit, respectively, the assignment of
the License Agreement, the Co-operative Agreement and of the [**] Agreement by
Idenix to GSK.



15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Idenix, Idenix SARL, University of Cagliari, Prof. La Colla
and GSK have caused this agreement to be duly executed by their authorized
representatives.

          Idenix Pharmaceuticals, Inc.    
 
       
By:
  /s/ John F. Weidenbruch
 
Name: John F. Weidenbruch, Esq.    
 
  Title: Executive Vice President/General Counsel    

     
21 January 2009
 
Date
   

16



--------------------------------------------------------------------------------



 



          Idenix SARI    
 
       
By:
  /s/ Jean-Pierre Sommadossi
 
Name: Jean-Pierre Sommadossi    
 
  Title: Gerant    

     
21 January 2009
 
Date
   

17



--------------------------------------------------------------------------------



 



          SmithKline Beecham Corporation Doing business as GLAXOSMITHKLINE
 
       
By:
  /s/ William J. Mosher
 
Name: William J. Mosher    
 
  Title: Vice President & Secretary    

     
 
Date
   

18



--------------------------------------------------------------------------------



 



          Università degli Studi di Cagliari    
 
       
By:
  /s/ Prof. Adolfo Lai
 
Name: Prof. Adolfo Lai    
 
  Title:    

     
8 Gen. 2009
 
Date
   

            Certifico io Ufficiale Rogante Sostituto
dell’Università degli Studi di Cagliari che la firma, apposta in mia presenza
dal Prof. Adolfo Lai nuto a Ottana il 28.07.1943, Pro Rettore dell’Università di
Cagliari e della cui identità personale sono certo, è autentica

L’Ufficiale Rogante Sostituto
Dr. Achile Filiberto Putzu
      /s/ Dr. Achile Filiberto Putzu    SEAL              

19



--------------------------------------------------------------------------------



 



          Prof. Paolo La Colla    
 
       
By:
  /s/ Paolo La Colla
 
Name: Prof. Paolo La Colla    
 
  Title:    

     
8 Gen. 2009
 
Date
   

            Certifico io Ufficiale Rogante Sostituto
dell’Università degli Studi di Cagliari che la firma, apposta in mia presenza
dal Prof. Paolo La Colla, nato a La Maddalena il 14.08.1944, Professore Orinario
presso l’Università di Cagliari e della cui identità personale sono certo, è
autentica

L’Ufficiale Rogante Sostituto
Dr. Achile Filiberto Putzu
      /s/ Dr. Achile Filiberto Putzu    SEAL              

20



--------------------------------------------------------------------------------



 



ENCLOSURE A
[**]

                      Type                 Related/             Idenix Ref. No.
  Country   Serial No.   Filed   Title
 
               

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
A total of 2 pages were omitted pursuant to a request for confidential
treatment. [**]

21



--------------------------------------------------------------------------------



 



ENCLOSURE B
[**]

                      Type                 Related/             Idenix Ref. No.
  Country   Serial No.   Filed   Title
 
               

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
A total of 2 pages were omitted pursuant to a request for confidential
treatment. [**]

22



--------------------------------------------------------------------------------



 



EXHIBIT E
SPECIFICATIONS

          IDX899 API         Regulatory         Specifications        
ANALYSIS
  METHOD(1)   Acceptance Criteria

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
A total of 2 pages were omitted pursuant to a request for confidential
treatment. [**]

23



--------------------------------------------------------------------------------



 



IDX899 DP specification 50mg, 100mg 200mg capsules

          ANALYSIS   METHOD(1)   SPECIFICATIONS

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
A total of 1 page was omitted pursuant to a request for confidential treatment.
[**]

 



--------------------------------------------------------------------------------



 



EXHIBIT F
DEVELOPMENT PLAN
The development plan for IDX-899 assumes API is received in February 09 after
signing of contract. The timing and activities described in this development
plan could change over the course of development based on data generated,
feedback from regulatory agencies, or evolving clinical and/or commercial
insight.
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
A total of 8 pages were omitted pursuant to a request for confidential
treatment. [**]

25



--------------------------------------------------------------------------------



 



EXHIBIT G
PRESS RELEASE
IDENIX PHARMACEUTICALS AND GLAXOSMITHKLINE SIGN WORLDWIDE LICENSE
AGREEMENT FOR IDX899, A NOVEL NNRTI FOR THE TREATMENT OF HIV
Cambridge, MA and London, UK — February 6, 2009 — Idenix Pharmaceuticals, Inc.
(NASDAQ: IDIX) and GlaxoSmithKline (GSK) today announced the execution of a
license agreement granting GSK exclusive worldwide rights to IDX899. IDX899 is a
novel non-nucleoside reverse transcriptase inhibitor (NNRTI) in Phase II
clinical development being developed by Idenix for the treatment of HIV/AIDS.
New NNRTIs are needed to address the increasing prevalence of viral resistance
and side effects associated with this drug class. To date, IDX899 has
demonstrated high potency with low milligram doses, a high barrier to drug
resistance, favorable risk/benefit profile, and the convenience of once-a-day
administration.
Under the terms of the agreement, GSK will assume all development responsibility
and associated costs for IDX899, and Idenix will receive an upfront payment of
$34 million and will be eligible to receive up to $416 million in development,
regulatory and sales milestones. Furthermore, if IDX899 is successfully
developed and commercialized, Idenix will receive double-digit, tiered worldwide
royalties.
“GSK, with a well-established HIV franchise and substantial drug development
experience, is the ideal collaborator to help maximize the potential of IDX899,
“ said Jean-Pierre Sommadossi, Chief Executive Officer of Idenix. “For Idenix,
the significant value created through the license of IDX899 enables us to focus
all of our resources on advancing our core strategic HCV assets, which include
drug candidates from the three major classes of direct-acting HCV antivirals.”
“IDX899 may play a significant role in improving treatment options for people
with HIV/AIDS,” commented Zhi Hong, Senior Vice President of the Infectious
Diseases Centre of Excellence for Drug Discovery (ID CEDD) at GSK. “A
once-daily, lower-dose NNRTI that offers an improved drug resistance and
pharmacokinetic profile would be valuable to HIV-treating physicians and
patients. The preliminary clinical evidence of IDX899 supports this and warrants
continued clinical study as part of GSK’s growing drug pipeline in HIV.”
The $34 million upfront payment by GSK to Idenix was split evenly between cash
and the purchase of Idenix common stock at $x.xx per share. The effectiveness of
these transactions is subject to approval under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended and other customary closing conditions.
About IXD899
IDX899 is a potent non-nucleoside reverse transcriptase inhibitor (NNRTI) being
developed for the treatment of HIV-1. Idenix has advanced IDX899 through a Phase
II proof-of-concept study in HIV-1 infected treatment-naïve patients that was
completed in 2008. In the proof-of-concept study, patients (n=32) receiving
once-daily oral administration of IDX899 achieved mean viral load reductions of
1.8 log10, after seven days of treatment as tested with the Roche Amplicor® 1.5
assay. In this study, no treatment-related serious or non-serious adverse events
were reported and no patients discontinued. The most common adverse events
observed were dyspepsia, headache and nausea; the rate of these events was
similar between IDX899-treated patients and those receiving placebo.
Additionally, no patterns in laboratory abnormalities between treatment groups
were observed during the treatment period.

26



--------------------------------------------------------------------------------



 



About Idenix
Idenix Pharmaceuticals, Inc., headquartered in Cambridge, Massachusetts, is a
biopharmaceutical company engaged in the discovery and development of drugs for
the treatment of human viral and other infectious diseases. Idenix’s current
focus is on the treatment of infections caused by hepatitis C virus. For further
information about Idenix, please refer to www.idenix.com.
GlaxoSmithKline — one of the world’s leading research-based pharmaceutical and
healthcare companies — is committed to improving the quality of human life by
enabling people to do more, feel better and live longer. For further information
please visit www.gsk.com
Idenix Pharmaceuticals Forward-looking Statements
This press release contains “forward-looking statements” within the meaning of
The Private Securities Litigation Reform Act of 1995. Such forward-looking
statements can be identified by the use of forward-looking terminology such as
“anticipate,” “could,” “may,” “will,” or similar expressions, or by express or
implied statements with respect to the company’s clinical development programs
in HIV, or any potential pipeline candidates for the treatment of HIV, including
any expressed or implied statement regarding the efficacy and safety of IDX899
and any future clinical trials involving IDX899. Such forward-looking statements
involve known and unknown risks, uncertainties and other factors that may cause
actual results to be materially different from any future results, performance
or achievements expressed or implied by such statements. There can be no
guarantees that the company will advance any clinical product candidate or other
component of its potential pipeline to the clinic, to the regulatory process or
to commercialization. In particular, management’s expectations could be affected
by unexpected regulatory actions or delays; uncertainties relating to, or
unsuccessful results of, pre-clinical studies and/or clinical trials, including
additional data relating to the ongoing pre-clinical studies and/or clinical
trials evaluating its product candidates, including IDX899; the company’s
ability to obtain additional funding required to conduct its research,
development and commercialization activities; the company’s dependence on its
collaboration with Novartis Pharma AG; changes in the company’s business plan or
objectives; the ability of the company to attract and retain qualified
personnel; competition in general; and the company’s ability to obtain, maintain
and enforce patent and other intellectual property protection for its product
candidates and its discoveries. These and other risks which may impact
management’s expectations are described in greater detail under the caption
“Risk Factors” in the company’s annual report on Form 10-K for the year ended
December 31, 2007 and the Quarterly Report on Form 10-Q for the quarter ended
September 30, 2008, each as filed with the Securities and Exchange Commission
(SEC) and other filings that the company makes with the SEC.
All forward-looking statements reflect the company’s expectations only as of the
date of this release and should not be relied upon as reflecting the company’s
views, expectations or beliefs at any date subsequent to the date of this
release. Idenix anticipates that subsequent events and developments may cause
these views, expectations and beliefs to change. However, while Idenix may elect
to update these forward-looking statements at some point in the future, it
specifically disclaims any obligation to do so.
Idenix Pharmaceuticals Contacts:
Amy Sullivan 617-995-9838 (investors)
Teri Dahlman 617-995-9905 (media)

27



--------------------------------------------------------------------------------



 



GlaxoSmithKline Contacts:

         
UK Media enquiries:
  Philip Thomson   (020) 8047 5502  
 
  Alice Hunt   (020) 8047 5502
 
       
 
  David Outhwaite   (020) 8047 5502
 
       
 
  Stephen Rea   (020) 8047 5502
 
       
US Media enquiries:
  Nancy Pekarek   (919) 483 2839
 
       
 
  Mary Anne Rhyne   (919) 483 2839
 
       
 
  Kevin Colgan   (919) 483 2839
 
       
 
  Sarah Alspach   (215) 751 7709
 
       
European Analyst/Investor enquiries:
  David Mawdsley   (020) 8047 5564
 
       
 
  Sally Ferguson   (020) 8047 5543
 
       
 
  Gary Davies   (020) 8047 5503
 
       
US Analyst/ Investor enquiries:
  Tom Curry   (215) 751 5419
 
       
 
  Jen Hill   (215) 751 7002

###

28



--------------------------------------------------------------------------------



 



Schedule 3.2(a)
Drug Substance Availability
The following drug substance supplies have been prepared and as of the Execution
Date Idenix has ~[**] kg of GMP IDX-899 in stock.

             
Batch #
  [**]   [**]   [**]
Supplier
  [**]   [**]   [**]
DOM
  [**]   [**]   [**]
Size
  [**]   [**]   [**]
Use
  [**]   [**]   [**]
Form
  [**]   [**]   [**]

 
[**]

 



--------------------------------------------------------------------------------



 



Schedule 5.2(a)
Successful Completion

          “Successful Completion” Definition for Corresponding Development
Milestone   Milestone Event
Successful Completion of development of a commercially viable formulation
  Achieved upon the first patient dosed in the first Phase IIb Clinical Trial
using a once-daily solid oral dosage formulation developed and approved by GSK
for its physical properties. “Phase IIb Clinical Trial” means a Phase II
Clinical Trial to determine initial efficacy and dose range finding.
 
   
Successful Completion of a Segment II reproductive toxicity study
  Segment II reproductive toxicity study that demonstrates no direct teratogenic
effects.
 
   
Successful Completion of 6-month rodent chronic toxicology study.
  Safety findings support dosing beyond 6 months at therapeutically and
commercially relevant doses so that both FDA and applicable European Union
(“EU”) health authorities authorize initiation of a Phase IIb Clinical Trial
with IDX-899 and agree that data support the initiation of a Phase III Clinical
Trial with IDX-899.
 
   
Successful Completion of at least 9-month non-rodent chronic toxicology study.
  Safety findings support dosing beyond 9 months at therapeutically and
commercially relevant doses in NNRTI treatment-experienced patients so that both
FDA and applicable EU health authorities authorize initiation of a Phase IIb
Clinical Trial with IDX-899.
 
   
Successful Completion of 24-month carcinogenicity studies in at least one
(1) rodent species.
  Carcinogenicity program supports registration without additional studies per
both FDA and EMEA agreement
 
   
Successful Completion of development of a commercially viable fixed dose
combination formulation
  Development of a once daily tablet [**] that is shown to be bioequivalent to
individual products (80% — 125% per FDA definition of bioequivalence) as
determined from a pivotal bioequivalence study as determined by the Development
Plan in Exhibit F.

30



--------------------------------------------------------------------------------



 



Schedule 5.3(a)
UNAIDS Accelerating Access Initiative Countries

                      Country           Country
1
  Angola     32     Malawi
2
  Bangladesh     33     Maldives
3
  Benin     34     Mali
4
  Bhutan     35     Mauritania
5
  Botswana     36     Mauritius
6
  Burkina Faso     37     Mozambique
7
  Burundi     38     Myanmar
8
  Cambodia     39     Namibia
9
  Cameroon     40     Nepal
10
  Cape Verde     41     Niger
11
  Central Africa Rep.     42     Nigeria
12
  Chad     43     Rwanda
13
  Comoros     44     Samoa
14
  Congo     45     Sao Tome & Principe
15
  Côte d’Ivoire     46     Senegal
16
  Djibouti     47     Seychelles
17
  DR Congo (Zaire)     48     Sierra Leone
18
  Equatorial Guinea     49     Solomon Islands
19
  Eritrea     50     Somalia
20
  Ethiopia     51     South Africa
21
  Gabon     52     Sudan
22
  Gambia     53     Swaziland
23
  Ghana     54     Tanzania
24
  Guinea     55     Togo
25
  Guinea Bissau     56     Tuvalu
26
  Haiti     57     Uganda
27
  Kenya     58     Vanuatu
28
  Kiribati     59     Yemen
29
  Lao People’s DR     60     Zambia
30
  Lesotho     61     Zimbabwe
31
  Liberia            

 



--------------------------------------------------------------------------------



 



Schedule 10.2
Disclosure Schedule
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
A total of 3 pages were omitted pursuant to a request for confidential
treatment. [**]

 